Exhibit 10.1

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (the “Agreement”), is made as of this 25th day of
August, 2006, by and among LINCARE INC., a corporation duly organized and
existing under the laws of the State of Delaware, having its principal place of
business at 19387 U.S. 19 North, Clearwater, Florida 33764 (hereinafter referred
to as “Lincare”); PEDIATRIC SERVICES OF AMERICA, INC., a corporation duly
organized and existing under the laws of the State of Delaware, having its
principal place of business at 310 Technology Parkway, Norcross, Georgia
30092-2929 and certain of Pediatric Services of America, Inc.’s affiliates
listed on the signature page hereto (hereinafter collectively referred to as the
“Company”).

WITNESSETH:

WHEREAS, the Company is engaged in the business of marketing, advertising,
selling, leasing, renting, distributing or otherwise providing oxygen, oxygen
equipment, aerosol inhalation therapy equipment and respiratory medications,
nasal continuous positive airway pressure devices, infant monitoring equipment
and services, home sleep studies-related therapy equipment, enteral, and other
respiratory therapy and durable medical equipment, products, supplies and
services to customers in their homes or other alternative site care facilities
in the Territory (as defined in Section 1.1(f) hereof) and respiratory therapy
staffing; and

WHEREAS, Lincare desires to acquire, and Company desires to sell to Lincare,
substantially all of the Assets (as defined in Section 1.1(a) hereof) and
Business (as defined in Section 1.1(b) hereof) (hereinafter, the “Transaction”).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, the parties hereto agree and contract as follows:

Article 1 - DEFINITIONS

1.1 In this Agreement, the following terms shall mean the following:

(a) “Assets” shall mean and include all assets and properties owned, leased,
rented, used or otherwise possessed by the Company for use in the Business of
every kind, character and description, whether tangible or intangible, and
wherever located, except for the Excluded Assets (as defined in Section 1.1(c)
hereof). The Assets shall include, but shall not be limited to, the following:

(i) subject to Sections 1.1(c)(vii) and 1.1(c)(ix) hereof, all of Company’s
rights with respect to the real property leased, rented, used or otherwise
possessed by the Company, which are not identified on Schedule 4.5(a) as
Excluded Assets, subject to the terms and conditions set forth in Schedule
4.5(a). For purposes of this Agreement, those Company facilities, in which
Company’s Business is shared with other Company businesses, shall be referred to
as the “Shared Locations”;

(ii) all of the oxygen equipment, aerosol inhalation therapy equipment, nasal
continuous positive airway pressure devices, infant monitoring equipment, home
sleep study and related therapy equipment, respiratory medications, enteral, and
all other respiratory therapy and durable medical equipment, products and
supplies owned, leased, rented, used or otherwise possessed by the Company’s
Business regardless of the actual ownership thereof by the Company or otherwise
(including, but not limited to, all of such items presently located with
customers in their homes or alternative site care facilities), which are set
forth in Schedule 4.5(c)(i) hereof;

(iii) all of the inventory, disposables, spare parts, materials, work-in-process
and supply items owned, leased, rented, used or otherwise possessed by Company’s
Business;

(iv) all other equipment, products, machines, furniture, fixtures, furnishings,
parts, and supplies owned, leased, rented, used or otherwise possessed by
Company’s Business, which are set forth in Schedule 4.5(c)(iii) hereof;

(v) all patents, trademarks, trade names, service marks, copyrights and
applications therefor owned or licensed by Company’s Business, as set forth on
Schedule 4.5(l) hereof;

(vi) the originals and all copies of: all Customer (as defined in
Section 4.5(e)) files (including, but not limited to, the original certificates
of medical necessity, the original physician orders and the original of any
other evidence of



--------------------------------------------------------------------------------

medical necessity related to equipment or services being rendered to any
customer of the Business as of the Closing Date, and the original of any other
information supporting the billing for such Customer), the current and
historical referral list of the Business and, except for corporate records and
minutes, all other documents, files and records of, or relating to, any of the
Assets or the Business;

(vii) all of the rights and interests in and to the specific contracts,
agreements and leases of the Business set forth on Schedules 4.5(a) and 4.5(b)
attached hereto, but specifically excluding as Excluded Assets, subject to the
provisions of Sections 3.4 and 4.5(b)(ii) and (iii) hereof, those contracts,
agreements and leases designated on Schedules 4.5(a) and 4.5(b) hereof as
Excluded Assets; provided, however, that if at any time it is determined that
any contract, agreement or lease was omitted from such schedules after the
Closing, the parties shall work together in good faith to determine whether such
contract, agreement or lease shall be an Asset or Excluded Asset under this
Agreement. However, Lincare, in its sole discretion shall determine if, for any
such omitted contract pertaining to an Asset as defined herein, the Contract
Asset Purchase Requirements (as defined in Section 3.4 hereof) of Sections 3.4
and 4.5(b)(iii) shall apply to any such contract, agreement or lease. The
Contract Asset Purchase Requirement shall not apply to assets that are not
Assets of the Business as defined herein. If Lincare does not expressly accept
responsibility in writing for the contract, agreement or lease which is not
included on Schedules 4.5(a) or 4.5(b), the obligations of that contract,
agreement or lease remain the responsibility of the Company. If Lincare deems it
necessary or appropriate to make payment under any such undisclosed contract,
agreement or lease which it does not expressly accept, Lincare shall have, in
addition to its other rights hereunder (including its right to indemnification
pursuant to Article 7), the right to make such payment on behalf of Company
without assuming any liability therefor, and to deduct such amount from its
payment obligations under the Agreement in accordance with Section 7.2 hereof.
Company agrees to amend promptly Schedule 4.5(a) or 4.5(b) hereof, as the case
may be, after the Closing Date, to include all such additional contracts,
agreements, and leases in accordance with the above determinations;

(viii) the sole and exclusive use of all regulatory licenses and permits owned,
held, used, or otherwise possessed by the Company in respect of the Business, to
the extent assignable;

(ix) all of the Business of Company;

(x) all funds, refunds, receivables, notes, security deposits, prepayments,
evidences of indebtedness, credits, claims, deposits, debts and obligations of
any kind due and owing to Company’s Business as of the Closing Date or which
become due or owing to the Company’s Business on or after the Closing Date or
which accrue to the Company’s Business on or after the Closing Date; provided,
however, any security deposit related to either real estate or real estate lease
that is not assumed by, or otherwise assigned to, Lincare shall be an Excluded
Asset;

(xi) except for those telephone numbers set forth on Schedule 1.1(a)(xi), the
exclusive use of the telephone numbers of the Company’s Business and all
intangible personal property rights and goodwill relating to the Company’s
Business;

(xii) the right to all billings for any equipment, products, supplies or
services provided to any customers of Company’s Business after the Closing Date;

(xiii) all vehicles owned, leased, rented, used or otherwise possessed in the
operation of the Business, which are set forth on Schedule 1.1(a)(xiii), free
and clear of all liens and Encumbrances;

(xiv) all billed and unbilled accounts receivable, less credit balances related
thereto, of Company’s Business as of the Closing Date (the “Accounts
Receivable”) (other than receivables from governmental third party payors which
by law may not be assigned) as well as the right to any deposits, security, or
collateral related to the Accounts Receivable;

(xv) an amount equal to the value of all billed and unbilled receivables, less
credit balances related thereto, of the Business related to Medicare, Medicaid
and other third party claims due from beneficiaries or governmental third party
payors in respect of services through the Closing Date which by law may not be
assigned (“Government Patient Receivables,” or collectively with the Accounts
Receivables, the “Receivables”) which shall be collected as set forth in Article
14 herein; and

(xvi) any interest or rights in the Company’s property located at 6861 West Park
Avenue in Houma, Louisiana.

 

-2-



--------------------------------------------------------------------------------

(b) “Business” shall mean the entire business of Company’s Respiratory Therapy
and Equipment Services Division, including but not limited to, the business of
marketing, advertising, selling, leasing, renting, distributing or otherwise
providing oxygen, oxygen equipment, aerosol inhalation therapy equipment and
respiratory medications, enteral, nasal continuous positive airway pressure
devices, infant monitoring equipment and services, home sleep studies-related
therapy equipment, and other respiratory therapy and durable medical equipment,
products, supplies and services to customers in their homes or other alternative
site care facilities within the Territory and respiratory therapy staffing.

(c) “Excluded Assets” shall mean exclusively the following:

(i) the cash, cash equivalents and deposits in banks and other financial
institutions on hand at the close of business on the day immediately prior to
the Closing Date;

(ii) subject to the provisions of Sections 3.4 and 4.5(b)(ii) and (iii) hereof,
the contracts, agreements and leases designated on Schedules 4.5(a) and 4.5(b)
hereof as Excluded Assets;

(iii) all Medicare, Medicaid and other public or private insurance carrier
provider numbers owned, held, used, or otherwise possessed by the Company;

(iv) any trademarks, trade name, service marks, copyrights, and applications
therefor belonging or relating to Company or PSA Properties Corporation or
relating to the names “Pediatric Services of America,” “PSA Healthcare,” or
“Pharmacy Services of America”, including without limitation, those items set
forth in Schedule 1.1(c)(iv);

(v) {intentionally left blank};

(vi) all books, records, and documents relating primarily to the Excluded
Liabilities;

(vii) any interest or rights in the Company’s lease to the property located at
770 Baconsfield Drive, Building 1, in Macon, GA, except that Lincare shall be
allowed to utilize the location for a period of up to ninety (90) days after the
Closing Date for a transition period;

(viii) any security deposit related to either real estate and/or a real estate
lease where such real estate or real estate lease is designated as a shared
location of Schedule 4.5(a) hereof or where such real estate or real estate
lease is not assumed by or otherwise assigned to Lincare; and

(ix) those assets listed on Schedule 1.1(c) hereto.

(d) “Accepted Liabilities” shall mean exclusively the following:

(i) all debts, liabilities and obligations of every kind whatsoever incurred in
connection with or arising out of Lincare’s conduct of the Business or ownership
of the Assets from and after the Closing Date;

(ii) pursuant to the provisions of Section 4.5(b)(ii) hereof, Lincare shall be
responsible only for the liabilities, duties and obligations arising out of the
contracts, agreements and leases listed on Schedules 4.5(a) and 4.5(b) hereof,
(which are not otherwise designated as Excluded Assets on such schedules or
which are expressly accepted by Lincare pursuant to Section 1.1(a)(vii)) which
liabilities, duties and obligations arise and pertain to periods commencing on
or after the Closing Date;

(iii) expenses associated with the administration of the Termination Plan as
more fully described in Article 16 hereof; and,

(iv) liabilities related to inventory and supplies ordered by the Company in the
ordinary course of business prior to the Closing Date, but not received prior to
the Closing Date.

 

-3-



--------------------------------------------------------------------------------

(e) “Excluded Liabilities” shall mean and include all debts, liabilities and
obligations of Company of every kind, character and description whatsoever,
except for the Accepted Liabilities. Without limiting the generality of the
foregoing, the Excluded Liabilities shall include, but shall not be limited to,
the following:

(i) the obligation to pay all invoices which are dated before the Closing Date
or which relate to goods or services consumed or used before the Closing Date;

(ii) the liabilities and obligations under all contracts, agreements and leases
designated as Excluded Assets on Schedules 4.5(a) or 4.5(b) hereof;

(iii) the obligation to satisfy any claims and litigation against the Company,
including, but not limited to, those claims and litigation listed on any
Schedule hereto, and any claim or litigation, whether or not listed on a
Schedule hereto, that arose prior to the Closing Date;

(iv) the obligation, in accordance with the provisions of Section 4.5(b)(iii)
hereof, to pay off in full those certain leases and rental agreements expressly
designated on Schedules 4.5(a) and 4.5(b) hereof as subject to this
Section 1.1(e) or Sections 3.4 or 4.5(b)(iii), as well as any obligations
pertaining to any lease or rental agreement which the Company failed to disclose
but existed prior to the Closing Date unless expressly accepted by Lincare as
provided in Section 1.1(a)(vii);

(v) the obligation to satisfy any refund or recoupment requests from any third
party payor for dates of service prior to the Closing Date.

(f) “Territory” shall mean the United States of America.

1.2 In addition to the terms defined in Section 1.1 hereof, other terms defined
elsewhere in this Agreement shall have the meanings set forth therein.

Article 2 - PURCHASE AND SALE OF ASSETS

Subject to the terms and conditions set forth in this Agreement, at Closing (as
hereinafter defined) Company shall sell, convey, transfer, assign, and deliver
to Lincare, and Lincare shall purchase and accept from Company, good and
marketable title to the Assets, free and clear of any restrictions or conditions
to transfer or assignment and free and clear of all liens, mortgages, pledges,
encumbrances, agreements, leases, contracts, claims, security interests, taxes,
conditions enforceable by any third party, covenants, conditions or restrictions
of any kind or description (hereinafter referred to collectively as
“Encumbrances”). Lincare and Company acknowledge and agree that the term
“Encumbrances” shall not include the Accepted Liabilities described in
Section 1.1(d) hereof.

Article 3 - PURCHASE PRICE AND METHOD OF PAYMENT

3.1 Purchase Price and Method of Payment. The aggregate purchase price
(hereinafter referred to as the “Purchase Price”) for the Assets and the
Business shall be Thirty-Five Million Two Hundred Thousand and no/100 Dollars
($35,200,000.00), payable to Company, or its designees, as follows:

(a) Thirty-One Million Two Hundred Thousand and no/100 Dollars ($31,200,000.00)
shall be paid by wire transfer at the Closing (as such term is defined in
Section 6.1 hereof);

(b) Two Million Five Hundred Thousand and no/100 Dollars ($2,500,000.00) shall
be payable, without interest, six (6) months after the Closing Date, subject to
the terms and conditions of this Agreement; and

(c) One Million Five Hundred Thousand and no/100 Dollars ($1,500,000.00) shall
be payable, without interest, twelve (12) months after the Closing Date, subject
to the terms and conditions of this Agreement.

3.2 Excluded Assets. Notwithstanding anything to the contrary contained in this
Agreement, Lincare shall not acquire or receive hereunder any title to or
interest in any of the Excluded Assets, which Excluded Assets shall remain the
property of the Company.

 

-4-



--------------------------------------------------------------------------------

3.3 Accepted Liabilities. In connection with its purchase of the Assets
hereunder, at Closing Lincare shall assume and be responsible for the Accepted
Liabilities, including the assumption of, and responsibility for, the payment
and/or satisfaction of the Accepted Liabilities in accordance with their terms.

3.4 Excluded Liabilities. Lincare shall not assume, nor be responsible for, any
Excluded Liabilities. All Excluded Liabilities shall be retained by, and shall
be the sole responsibility of, Company. If Lincare deems it reasonably necessary
or appropriate to make payment of any Excluded Liability, Lincare shall have, in
addition to its other rights hereunder (including its right to indemnification
pursuant to Article 7), the right to make such payment on behalf of Company
without assuming liability therefore, and to deduct such amounts from its
payment obligations under this Agreement in accordance with Section 7.2 hereof.
With respect to the obligations Company is required to satisfy pursuant to
Section 1.1(e)(iv) of this Agreement, Company shall deliver to Lincare title to
all such leased or rented Assets free and clear of any Encumbrances. Company’s
obligations under the preceding sentence are referred to herein as the “Contract
Asset Purchase Requirements.” The Contract Asset Purchase Requirements shall
include, but shall not be limited to, the payment of any purchase options,
re-licensing fees, transfer fees, or other similar payments relating to any of
such Assets.

3.5 Preliminary Purchase Price Allocation. The preliminary Purchase Price
allocation is attached as Exhibit 3.5 hereto, though it is subject to change
based on actual circumstances at the time of filing an allocation statement.
Lincare and the Company shall file, in accordance with the Internal Revenue Code
of 1986, as amended, an asset allocation statement on Form 8594 with its federal
income tax return for the tax year in which the Closing Date occurs and shall
contemporaneously provide the other parties with a copy of the Form 8594 being
filed. Such allocations on Form 8594 shall be materially consistent with the
preliminary allocation on Exhibit 3.5, and no party shall take a materially
inconsistent position in reporting the allocation for any tax reporting
purposes. The preliminary purchase price allocation set forth on Exhibit 3.5
shall also set forth an allocation by state where necessary to calculate
applicable state sales or transfer taxes applicable to this transaction.

Article 4 - REPRESENTATIONS AND WARRANTIES OF COMPANY

The representations and warranties of Company set forth this Article shall be
true and correct as of the date of this Agreement and true and correct as of the
Closing Date as if made at and as of such dates, except with respect to
representations and warranties which speak as to an earlier date, which shall be
true and correct at and as of such date. Company represents, warrants, and
covenants as follows:

4.1 Organization, Standing and Qualification of Company. Pediatric Services of
America, Inc. is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware and has all necessary corporate
powers, governmental qualifications and authorizations to own its assets and to
operate the Business in each jurisdiction in which such assets are now owned and
such Business is now operated by it. Pediatric Services of America, Inc. d/b/a
PSA HealthCare is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Georgia and has all necessary corporate
powers, governmental qualifications, and authorizations to own its assets and to
operate the Business in each jurisdiction in which such assets are now owned and
such Business is now operated by it. PSA Capital Corporation is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware and has all necessary corporate powers, governmental
qualifications, and authorizations to own its assets and to operate the Business
in each jurisdiction in which such assets are now owned and such Business is now
operated by it.

4.2 Affiliates.

Except for those entities set forth on Schedule 4.2, Company does not own or
control, directly or indirectly, in whole or in part, any other corporation,
partnership, association, or organization, or any interest therein.

4.3 Financial Statements.

(a) Company has delivered to Lincare copies of the following financial
statements for the Company, which are set forth in Schedule 4.3(a) hereof.

(b) All of the financial statements referenced in Section 4.3(a) above and
otherwise set forth in Schedule 4.3(a) are hereinafter referred to collectively
as the “Financial Statements.” The Financial Statements fairly present in all
material respects the financial condition of the Company as of the dates stated
and the operation of the Company for the periods stated. Company represents and
warrants there has been no material adverse change in the assets, liabilities,
financial performance or capitalization of the Company since October 1, 2005,
except as set forth in Schedule 4.3(b).

 

-5-



--------------------------------------------------------------------------------

4.4 Taxes.

(a) Except as set forth on Schedule 4.4(a), Company has timely filed with the
appropriate taxing authorities all tax returns in all jurisdictions in which tax
returns are required to be filed, and such tax returns are correct and complete
in all respects. Company is not the beneficiary of any extension of time within
which to file any tax return. All taxes of Company (whether or not shown on any
tax return) have been fully and timely paid. There are no liens for any taxes
(other than a lien for current real property or ad valorem taxes not yet due and
payable) on any of the Assets of Company. Except as set forth on Schedule
4.4(a), no claim has ever been made by an authority in a jurisdiction where
Company does not file a tax return that Company may be subject to taxes by that
jurisdiction.

(b) Except as set forth on Schedule 4.4(b), Company has never received any
notice of assessment or proposed assessment in connection with any taxes, and
there are no threatened or pending disputes, claims, audits or examinations
regarding any taxes of Company or the assets of Company. No officer or employee
responsible for tax matters of Company expects any taxing authority to assess
any additional taxes for any period for which tax returns have been filed.
Company has not waived any statute of limitations in respect of any taxes or
agreed to a tax assessment or deficiency.

(c) Except as set forth on Schedule 4.4(c), Company has complied with all
applicable laws, rules and regulations relating to the withholding of taxes and
the payment thereof to appropriate authorities, including taxes required to have
been withheld and paid in connection with amounts paid or owing to any employee
or independent contractor, and taxes required to be withheld and paid pursuant
to Sections 1441 and 1442 of the Internal Revenue Code or similar provisions
under foreign law.

(d) Except as set forth on Schedule 4.4(d), the unpaid taxes of Company (i) did
not, as of the most recent fiscal month end, exceed the reserve for tax
liability (rather than any reserve for deferred taxes established to reflect
timing differences between book and tax income) set forth on the face of the
most recent balance sheet (rather than in any notes thereto) for Company and
(ii) do not exceed that reserve as adjusted for the passage of time through the
Closing Date in accordance with past custom and practice of Company in filing
its tax returns.

(e) Except as set forth on Schedule 4.4(e), Company is not a party to any tax
allocation or sharing agreement and Company has not been a member of an
affiliated group filing a consolidated federal income tax return (other than a
group the common parent of which is Parent) or has any tax liability of any
person under Treasury Regulation Section 1.1502-6 or any similar provision of
state, local or foreign Law (other than the other members of the consolidated
group of which Parent is parent), or as a transferee or successor, by contract
or otherwise.

(f) With respect to liabilities for any such taxes, assessments or other charges
which are not yet due and payable, Company represents, warrants and covenants
that Company will pay all such amounts when due, except as otherwise provided in
Section 6.8(j) hereof. Subject to Section 6.8(j) hereof, any such unpaid
liability of the Company for federal, state or local taxes (including, without
limitation, interest and penalties) shall be the sole responsibility of Company.
If the Internal Revenue Service or any other taxing authority seeks to collect
any such liability from Lincare or from any other member of Lincare’s affiliated
group, Company shall indemnify and hold harmless any such party for the entire
amount of such liability pursuant to the provisions of Article 7 hereof. If
Lincare deems it necessary or appropriate to make payment of any taxes due or
payable for periods prior to the Closing Date, Lincare shall have, in addition
to its other rights hereunder (including its right to indemnification pursuant
to Article 7), the right to make such payment on behalf of Company without
assuming any liability therefore and to deduct such amounts from its payment
obligations under this Agreement in accordance with Section 7.2 hereof.

(g) With respect only to the Business, the Company has delivered to Lincare true
and complete copies of the Company’s personal property and employment (including
Forms 940 and 941, and the wage detail reports for such returns) tax returns
filed for the fiscal years ending 2004 and 2005, as well as all such returns
filed since December 31, 2005. The Company shall remain responsible for any tax
liability which arises from an audit of any tax period prior to the Closing
Date.

4.5 Schedules. Company has delivered to Lincare the following Schedules, which
are true, complete and accurate:

(a) Real Estate. Schedule 4.5(a) is a complete list of all land, warehouses,
office buildings, stores and other buildings and real property rented, leased,
used, occupied or otherwise possessed by the Company in connection with the
Company’s operation of the Business. Except as identified on Schedule 4.5(a),
Company does not own, use, occupy or otherwise possess any real property used in
connection with the operation of the Business. As to each such property rented,

 

-6-



--------------------------------------------------------------------------------

leased, used, occupied or otherwise possessed by the Company, Schedule 4.5(a)
lists the location of the property; the name and address of lessor; the
expiration date of such lease; and the monthly rent payable under the lease.
Each such property rented or leased is held under a valid and enforceable lease,
binding upon each of the parties thereto. Each such lease is in full force and
effect in all material respects in accordance with its terms and there are no
existing defaults or events of default under any such lease. Company has not
given or received any notice of any claimed default or termination with respect
to any such lease. Schedule 4.5(a) identifies all violations, of which Company
knew or should have reasonably known, of any applicable law, statute, ordinance,
code, rule, regulation or standard relating to any building rented, leased,
used, occupied or otherwise possessed by the Company or the operations of the
Company conducted therein. The facilities listed in Schedule 4.5(a) have been
regularly and appropriately maintained in the normal course of business, to the
best of Company’s knowledge, and the fixtures, mechanical systems (including
electrical, plumbing, heating, ventilation and air conditioning), roof and
structural systems of the facilities listed on Schedule 4.5(a) are in
satisfactory working condition and in a satisfactory state of maintenance and
repair. Subject to Section 6.8(j) hereof, Company represents that all rent and
other use or maintenance fees or charges associated therewith (to the extent
that any such fees or charges are due and payable) have been paid in full
through the end of the calendar month in which the Closing occurs. Company
further represents that all necessary third party consents to the transfer or
assignment of Company’s right to use such properties have been obtained or will
obtained within sixty (60) days after the Closing Date. If such consent is not
obtained by Company within that period, Lincare shall have the right to seek any
actual damages, including, but not limited to, moving, relocation, advertising,
printing and utility hook up charges, resulting from Company’s failure to
transfer the contract or agreement and shall deduct such damage from its payment
obligations under the Agreement, in accordance with Section 7.2 hereof.

(b) Agreements and Contracts.

(i) Schedule 4.5(b) is a complete list of all contracts and agreements
(including, without limitation, agreements relating to the purchase, sale, lease
or rental of equipment, materials, products, supplies and services, preferred
provider agreements, health maintenance organization agreements or any other
managed care contracts or agreements, service contracts, employment and
consulting agreements, covenants not to compete, distributorship agreements,
leases of personal property, licenses of intellectual property rights, security
agreements, and loan agreements) relating, in whole or part, to the Business or
the Assets. Schedule 4.5(b) specifies the type of agreement and the names of the
parties to such agreement. The agreements listed in Schedule 4.5(b) are valid,
binding and enforceable upon the parties thereto. Except as indicated in
Schedule 4.5(b), all contracts and agreements relating, in whole or in part, to
the Business or the Assets are in full force and effect in accordance with their
terms and, to Company’s best knowledge, there are no existing defaults or events
of default under any such contract or agreement. The Company has not given or
received any notice of any claimed default or termination with respect to any
contract or agreement relating, in whole or in part, to the Business or the
Assets. Except as disclosed on Schedule 4.5(b), neither this Agreement nor
consummation of the transactions contemplated hereby shall result in a default
under or breach of, or require the consent or approval of any party to any
agreement listed on Schedule 4.5(b) with respect to the transfer and assignment
of such contract or agreement to Lincare hereunder, except those specific
agreements identified on Schedule 4.5(b) as requiring third party consent or
approval prior to any such transfer or assignment.

With respect to each contract and agreement listed on Schedule 4.5(b) hereof
(A) that is not designated as an Excluded Assets on said Schedule and is
designated as requiring the consent or approval of a third party and (B) where
the aggregate annual payments to be made by or to Company under such contract or
agreement exceed Fifteen Thousand and no/100 Dollars ($15,000.00) (the
“Agreement Requiring Consent”), Company shall obtain the consent or approval
effective as of the Closing Date either prior to the Closing Date or within 45
days after the Closing Date. The Company shall be responsible for any reasonable
out–of–pocket costs required to obtain the consents or approvals for each
Agreement Requiring Consent. In the event any such consents or approvals are not
obtained by the Closing Date, Lincare shall reasonably cooperate with Company
during such 45-day period in obtaining the required consents or approvals for
each Agreement Requiring Consent. If such consent or approval is not obtained by
Company within that period, Lincare shall have the right to seek appropriate
damages from Company for the failure to transfer the Agreement Requiring Consent
effective as of the Closing Date and shall deduct such damage from its payment
obligations under the Agreement, in accordance with Section 7.2 hereof. Company
shall remain responsible for any contract, agreement or lease which is not
disclosed on the Schedules hereto unless Lincare accepts responsibility for such
contract in writing as provided in Section 1.1(a)(vii) hereof.

With respect to any contract and agreement relating, in whole or part, to the
Business or the Assets; which is not listed on Schedule 4.5(b) hereof as of the
Closing Date; for which Lincare does accept responsibility in writing as
provided in Section 1.1(a)(vii) hereof; which requires the consent or approval
of a third party; and where the aggregate annual payments to be made by or to
Company under such contract or agreement exceed Fifteen Thousand and no/100
Dollars ($15,000.00), Company shall obtain the consent or approval effective as
of the Closing Date from such third party as soon as practicable after receipt
of Lincare’s written notice accepting responsibility; and if such consent or
approval is not obtained within forty five (45) days after Lincare’s written
notice, then Company shall be responsible for damages as provided above.

 

-7-



--------------------------------------------------------------------------------

With respect to each contract and agreement listed on Schedule 4.5(b) hereof
(A) that is not designated as an Excluded Assets on said Schedule and is
designated as requiring the consent or approval of a third party and (B) where
the aggregate annual payments to be made by or to Company under such contract or
agreement do not exceed Fifteen Thousand and no/100 Dollars ($15,000.00) or with
respect to each contract or agreement relating, in whole or part, to the
Business or the Assets; which is not listed on Schedule 4.5(b) hereof; for which
Lincare does accept responsibility in writing as provided in Section 1.1(a)(vii)
hereof; which requires the consent or approval of a third party; and where the
aggregate annual payments to be made by or to Company under such contract or
agreement do not exceed Fifteen Thousand and no/100 Dollars ($15,000.00),
Company shall reasonably cooperate with Lincare in Lincare’s efforts in
obtaining consent or approval to the contract’s or agreement’s assignment.

(ii) Schedules 4.5(a) and 4.5(b) contain each and every contract, agreement and
lease of, or relating to, the operation of the Business or any of the Assets,
and Schedules 4.5(a) and 4.5(b) list each of the contracts, agreements and
leases which are included in the Assets, except those contracts, agreements and
leases which are designated on such schedules as Excluded Assets. It is
understood and agreed between the parties that Lincare shall assume the
liabilities, duties and obligations of Company only under the contracts,
agreements and leases listed on Schedules 4.5(a) or 4.5(b) which: (A) are not
Excluded Assets; and (B) which liabilities, duties and obligations arise and
pertain to periods commencing on or after the Closing Date. Company shall remain
solely liable for all liabilities, duties and obligations under all contracts,
agreements and leases which: (X) are Excluded Assets; (Y) are not Excluded
Assets but which liabilities, duties and obligations arise or pertain to periods
prior to the Closing Date; or (Z) were not disclosed to Lincare on any Schedule
hereto, and Lincare has not expressly accepted in accordance with
Section 1.1(a)(vii).

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Lincare shall obtain title to all Assets covered by: (X) those certain
contracts, agreements and leases identified on Schedule 4.5(b) as Excluded
Assets to which the Contract Asset Purchase Requirements pertain; and
(Y) contracts, agreements or leases which were not disclosed on any Schedule
hereto, and Company shall have completed the Contract Asset Purchase
Requirements set forth in Section 3.4 of this Agreement with respect to the
assets covered by such contracts, agreements and leases.

(c) Personal Property. Schedules 4.5(c)(i), 4.5(c)(ii), and 4.5(c)(iii) list by
type and quantity the tangible personal property owned, rented, leased, used or
otherwise possessed by Company in the operation of the Business and pertaining
to the asset classes described below:

(i) Schedule 4.5(c)(i) lists, in summary form, the oxygen equipment, respiratory
therapy equipment, and pharmacy equipment and other items of durable medical
equipment and other tangible personal property owned, leased, rented, used or
otherwise possessed by Company in the operation of the Business (including, but
not limited to, all of such items currently located with customers in their
homes or alternative site care facilities);

(ii) Schedule 4.5(c)(ii) lists, in summary form, the vehicles owned, leased,
rented, used or otherwise possessed by the Company in the operation of the
Business that are included among the Assets to be acquired by Lincare; and,

(iii) Schedule 4.5(c)(iii) lists, in summary form, all other personal property
owned, leased, rented, used or otherwise possessed by the Company in the
operation of the Business that are included among the Assets to be acquired by
Lincare, such as phone systems, copiers, fax machines and other office
equipment.

Except for those cylinders Company leased from TMGCO, LLC or Sky Oxygen, which
have not been rendered free and clear of Encumbrances by the Closing Date and
which are so designated in Schedule 4.5(c)(i) hereof (the “Encumbered
Cylinders”), Company owns and has good and marketable title to all of the
tangible personal property included in the Assets (whether or not any such Asset
is included within the asset classes described in Sections
4.5(c)(i)-(iii) above), free and clear of any restrictions or conditions to
transfer or assignment and free and clear of all Encumbrances. With respect to
the personal property included on Schedule 4.5(c)(i), 4.5(c)(ii), and
4.5(c)(iii), if a claim is made by a third party that the property is not owned
by Company and that there are rental or other charges owed for the property or
any other Encumbrance on the property, the Company shall remain responsible for
such charges (including demurrage if applicable) or Encumbrance. To the extent
Lincare deems it necessary or appropriate to pay any amounts as a result of such
claim, it shall have, in addition to its other rights hereunder (including its
right to indemnification pursuant to Article 7), the right to make such payment
on behalf of Company without assuming any liability therefore, and to deduct
such amounts from its payment obligations under the Agreement in accordance with
Section 7.2 hereof.

 

-8-



--------------------------------------------------------------------------------

Each item of personal property included in the Assets has been regularly and
appropriately maintained and repaired in the normal course of business and
substantially all of such items are in satisfactory working condition and in a
satisfactory state of maintenance and repair as of the Closing Date. Each item
of personal property included in the Assets is transferred with all applicable
warranties, including, but not limited to, the manufacturers’ warranties to the
extent such warranties are transferable to Lincare.

(d) Receivables. Schedule 4.5(d) contains a summary of the Receivables of or
pertaining to the Company’s Business, including an aging of such Receivables in
the manner described as follows: less than 120 days from the date of original
invoice; less than 180 days from the date of original invoice; less than 240
days from the date of original invoice; less than 365 days from the date of
original invoice; greater than 365 days from the date of original invoice; and,
the total amount of all Receivables. Each of the Receivables listed: (i) arose
from valid sales or rentals in the ordinary course of business; (ii) relates to
equipment or products provided to customers covered under the Medicare, Medicaid
or other third party public or private insurance program, or were provided on a
direct bill basis, each of which customers were qualified under such programs to
receive such products and services or were provided on a direct bill basis to
customers who, to the Company’s best knowledge, were otherwise capable of paying
for such products and services; (iii) relates to billings by or on behalf of the
Company which were prepared and submitted with all the complete and correct
forms, documents, test results and other information necessary to receive
payment with respect to each such Receivables, evidence of which is maintained
in the appropriate Customer file to the extent required by law, and which
billings were prepared and submitted in conformity with all applicable laws,
rules, regulations codes and guidelines of federal, state and local health care
programs and in conformity with the requirements of each third party payor; and
(iv) has been diligently pursued for payment in accordance with the requirements
of the respective payors. Company has not received nor has it applied for any
cash advances from any Medicare, Medicaid or third party public or private
insurance program or carrier, whether or not any such cash advance has been
repaid to or recouped by such insurance program or carrier. Except as already
reflected in the amount of the Receivables shown on Schedule 4.5(d), no refunds,
reimbursements, discounts or other adjustments are payable or anticipated to be
made with respect to any of the Receivables. To the best of Company’s knowledge,
there are no Encumbrances, or rights of setoff, recoupment or assignments with
respect to or affecting the Receivables. Except as may be set forth in Schedule
4.5(d), the Receivables listed on Schedule 4.5(d) are owned, legally and
beneficially, by the Company, and none of such Receivables is owned, legally or
beneficially, by any other person or entity, or are being collected for, or are
to be paid to, or for the benefit of, any other person or entity. Company
guarantees the collection by Lincare of the Receivables to the extent as more
fully described in Article 15 hereof. Insofar as Company cannot deliver to
Lincare on the Closing Date an updated summary of the Receivables that are true
and correct as of the Closing Date, Company may provide an updated Receivables
listing within ten (10) days after the Closing Date, at which time such updated
listing shall be deemed Schedule 4.5(d).

(e) Equipment, Products, and Services. Schedule 4.5(e) lists all equipment,
products, and services currently supplied to each active customer (the
“Customer”) of the Company’s Business as of the date of this Agreement. For each
such Customer, Schedule 4.5(e) lists the Customer’s name and address, the
Customer’s account number, and the equipment, products and services currently
supplied to such Customer. Each Customer has been duly qualified under the
Medicare, Medicaid or other third party public or private insurance program for
reimbursement for services rendered by the Company, or is being provided
services on a direct bill basis unless there is documentation of the Customer’s
financial inability to pay for such services.

(f) Employment and Personnel Matters.

(i) Schedule 4.5(f)(i) sets forth the name of each of the employees of Company’s
Business, and the current annual rate of compensation for each such person;

(ii) Schedule 4.5(f)(ii) sets forth all bonus, hospitalization, medical, life
and disability insurance, vacation, termination, and IRS code sec. 401(k) plans
in effect which provide benefits to present and past employees of Company’s
Business;

(iii) Schedule 4.5(f)(iii) sets forth all claims and litigation asserted by or
against Company in connection with the Business (or any director, officer or
employee of Company’s Business in such representative capacity) arising from
transactions and occurrences after June 1, 2001, or any claim or litigation,
whenever arising, which is still pending as of the date hereof, which claims any
right to workers compensation benefits, unpaid wages, commissions or other
amounts asserted to be

 

-9-



--------------------------------------------------------------------------------

due or owing to any current or former officer, director, employee, contractor or
agent of the Company in connection with the Business or alleges any claim
relating to race discrimination, age discrimination, harassment, sex
discrimination, sexual harassment, wrongful termination, violation of a
confidentiality or non-competition agreement (whether or not Company is a party
to such agreement), or any other personnel or employment matter. As to each such
claim or litigation, Schedule 4.5(f) lists the identity of the claimant; a brief
description of the matter; and the outcome or status of the matter. Whether
listed or not on any Schedule hereto, Lincare does not assume the liability or
responsibility for any such claim or litigation which has been asserted or which
might be asserted and which arose from actions prior to the Closing Date;

(iv) Schedule 4.5(f)(iv) sets forth all collective bargaining agreements or
other contracts with labor unions to which the Company is a party or is
otherwise subject; and

(v) Schedule 4.5(f)(v) sets forth all employment agreements, consulting
agreements, independent contractor agreements, and covenants not to compete of
Company’s Business (including, but not limited to, covenants not to compete with
any predecessors in interest of the Company or the Business) that are currently
in effect.

Lincare does not assume the responsibilities or liabilities of any such
agreement unless it is specifically listed on Schedule 4.5(f) as an Accepted
Liability and the subject employee, contractor or agent has provided written
consent to the assignment of the employment contract to Lincare prior to the
Closing Date.

For those employees of the Company’s Business who are not subject to an
employment agreement, Company represents that those employees are at-will
employees and, for those Hired Employees (as defined in Section 16), Company
shall have terminated those Hired Employees from employment prior to the Closing
Date, and Company shall remain liable for any obligations owed to Company’s
employees, including wages, benefits, bonuses or any other amount arising from
employment with the Company, except that Lincare shall be liable for any
administrative expenses associated with the Termination Plan as described in
Article 16 hereof. If Lincare deems it necessary or appropriate to make payment
to any employee of Company for amounts due by Company, Lincare shall have, in
addition to its other rights hereunder (including its right to indemnification
pursuant to Article 7), the right to make such payment on behalf of Company
without assuming any liability therefor, and to deduct such amounts from its
payment obligations under the Agreement in accordance with Section 7.2 hereof.

Company is in compliance in all material respects with all federal, state and
local laws, statutes, ordinances, rules, regulations, codes and orders relating
to conditions of employment, and Company has no knowledge of or has any
reasonable grounds to anticipate any labor dispute. Company has not incurred any
liability for any arrearage of wages or other payments in respect of employment
and Company has made all contributions to employee benefit plans required by
such plans to be made on or before the date hereof. All liabilities and expenses
with respect to compensation or benefits applicable to all directors, officers
and employees of the Company under any employee benefit plan shall remain the
sole responsibility of Company.

The parties hereto agree that Company shall be solely responsible for providing
any notices and otherwise complying with any requirements of the Worker
Adjustment and Retraining Notification (“WARN”) Act, 29 U.S.C. § 2101 and any
other like state or local law or rule, and that Lincare shall have no
obligations under the WARN Act and no liability for any failure or alleged
failure to comply with the Act with respect to any employment losses of Company.
Company agrees to indemnify Lincare against any and all claims by any person or
entity alleging failure to comply with the WARN Act in accordance with Article 7
hereof.

(g) Claims, Investigations and Litigation. Except as otherwise disclosed on
Schedule 4.5(f), Schedule 4.5(g) lists all investigations (regardless of whether
a claim has been filed), claims and litigation asserted by or against Company in
connection with the Business of any nature whatsoever, arising from transactions
and occurrences after June 1, 2003, or any such investigation, claim or
litigation, whenever arising, which is still active, open or pending as of the
date hereof, and any litigation, or to the best of Company’s knowledge, any
investigation (including government investigations or audits) commenced after
June 1, 2003, or whenever commenced, if still pending. Schedule 4.5(g) also
lists each judgment, order, writ, corporate integrity agreement, settlement
agreement, injunction and decree of any federal, state or local court or
governmental authority to which Company is a party or by which it is bound or
which relates to any of the ownership interests in the Business or the Assets.
As to each such claim, investigation, audit or litigation, Schedule 4.5(g) lists
the type of proceeding; the identity of the claimant or investigating agency; a
brief description of the matter; the damages claimed or relief sought; and the
outcome or status of the matter. Company also agrees to provide copies of any
relevant documents relating to any claims, litigation or judgments listed on
Schedule 4.5(g). Except as set forth in Schedule 4.5(g), there are no claims,
lawsuits, arbitrations, government proceedings, investigations or audits pending
relating to the Business to which Company or any of its directors, officers or
employees is a party (as plaintiff, defendant or otherwise) or which relate to
any of the ownership interests in the Business or the Assets. To the

 

-10-



--------------------------------------------------------------------------------

best of Company’s knowledge, there are no grounds for the filing or receipt of
any other claim or the commencement of any other lawsuit, arbitration or
proceeding by or against, or investigation of, Company in respect of the
Business or involving the assets of, or equity interests in, the Business or the
Assets except as set forth in Schedule 4.5(g). Whether listed or not on any
Schedule hereto, Lincare does not assume the liability or responsibility for any
such claim or litigation which has been asserted or which might be asserted and
arose from actions prior to the Closing Date.

(h) Health Care Compliance. Schedule 4.5(h) lists, for the entire period of
operation of Company, all claims, contact letters, subpoenas, statements,
audits, suspensions or pre-pay review actions, pending negotiations and other
matters (including, but not limited to, all correspondence or communications
with governmental agencies, intermediaries or carriers) concerning or relating
to any federal or state government funded health care program that involves,
implies, relates to, or alleges: (A) any violation or irregularity with respect
to any activity, practice or policy of Company in respect of the Business; or
(B) any violation or irregularity with respect to any claim for payment or
reimbursement made by Company in respect of the Business, or any payment or
reimbursement paid to Company in respect of the Business. In addition, Schedule
4.5(h) lists all claims, statements and other matters (including, but not
limited to, all correspondence or communications with any agency) concerning or
relating to any federal or state regulatory agency, including the FDA, DOT,
state or local licensure entities, investigation of the Company in respect of
the Business or notice of irregularity to the Company in respect of the
Business. Except as set forth on Schedule 4.5(h), there are no violations or
irregularities nor to the knowledge of Company are there any reasonable grounds
to anticipate the commencement of any investigation or inquiry, or the assertion
of any claim or demand by any such government agency, intermediary or carrier
against Company with respect to any of the activities, practices, policies or
claims of the Business, or any payments or reimbursements received by Company in
respect of the Business. Except as set forth in Schedule 4.5(h), Company is not
currently subject to any outstanding audit by any such government agency,
intermediary or carrier in respect of the Business, and to the best of Company’s
knowledge, there are no reasonable grounds to anticipate any such audit of the
Business in the foreseeable future. Specifically, Company represents that the
Company in respect of the Business is not in violation of any federal or state
false claims act or anti kick-back statutes. For any claim or investigation,
whether listed or not on any Schedule hereto, which arose from actions prior to
the Closing Date, the Company shall remain responsible for defending the claim
and cooperating with the investigation. If Lincare deems it necessary or
appropriate to expend monies to defend or resolve such investigations, it shall
have, in addition to its other rights hereunder (including its right to
indemnification pursuant to Article 7), the right to deduct such amounts from
its payment obligations under the Agreement in accordance with Section 7.2
hereof.

Company represents that the Company has not (i) been heretofore excluded,
debarred, suspended or been otherwise determined to be, or identified as,
ineligible to participate in any governmental program (collectively, the
“Government Programs”) nor is about to be excluded, debarred, suspended or
otherwise determined to be, or identified as, ineligible to participate in any
Government Program; (ii) received any information or notice, or become aware, by
any means or methods, that it is the subject of any investigation or review
regarding its participation in any Government Programs; and (iii) been convicted
of any crime relating to any Government Program. The listing of Company on the
Office of Inspector General’s (OIG) exclusion list or OIG’s website for excluded
individuals/entities shall constitute a breach of this Section 4.5(h). If
Lincare deems it necessary or appropriate to expend monies to defend or resolve
any such investigations, or to the extent Lincare incurs any expenses,
sanctions, penalties or fines which arose from acts prior to the Closing Date,
it shall have, in addition to its other rights hereunder (including its right to
indemnification pursuant to Article 7), the right to deduct such amounts from
its payment obligations under the Agreement in accordance with Section 7.2
hereof.

(i) Licenses and Permits. Schedule 4.5(i) lists all governmental licenses,
permits and authorizations which are held or used by Company in respect of the
Business. With respect to each such license, permit or authorization, Schedule
4.5(i) contains a brief description of the license, permit or authorization; the
identity of the issuing agency or authority; the license or permit number; and
the expiration date of each such license, permit or authorization. Such
licenses, permits and authorizations are the only governmental licenses, permits
and authorizations currently required by Company for the operation of the
Business and all such licenses, permits and authorizations are in effect as of
the date hereof. Company has complied in all respects with all conditions or
requirements imposed by such licenses, permits and authorizations. The Company
has received no notice of, nor to the best of the Company’s knowledge, is there
any reason to believe that any appropriate authority intends to cancel or
terminate any of such licenses, permits or authorizations or that valid grounds
for such cancellation or termination currently exist.

(j) Environmental Matters. Schedule 4.5(j) lists, for the entire period from
June 1, 2000, to the Closing Date, any and all claims, suits, actions or
proceedings (including government investigations and audits) relating to the
release, discharge or emission of any pollutants or contaminants, or to the
generation, treatment, storage or disposal of any wastes resulting from the
operation of the Business or ownership of the Assets. With respect to each such
pending or prior matter, Schedule 4.5(j) lists the date of the claim, suit,
action or proceeding (including governmental investigations and audits); the

 

-11-



--------------------------------------------------------------------------------

claimant or investigating agency; the nature and a brief description of the
matter; the damages claimed or relief sought; and the status, outcome or
disposition of the matter. Except as set forth in Schedule 4.5(j), to the
knowledge of Company, there are no claims, suits, actions, or proceedings
(including governmental investigations and audits), asserted or threatened,
relating to environmental matters of the types specified in this Section 4.5(j)
or otherwise, to which Company, in respect of the Business, is a party; nor does
Company know or have any reasonable grounds to know of any activity of Company
or potential liability of Company in connection with Company’s operation or
ownership of the Business or the Assets involving or relating to the release,
discharge or emission of any pollutants or contaminants, or to the generation,
treatment, storage or disposal of any wastes, or otherwise relating to the
protection of the environment. For any claim or investigation, whether listed or
not on any Schedule hereto, which arose from actions prior to the Closing Date,
the Company shall remain responsible for defending the claim and cooperating
with the investigation. If Lincare deems it necessary or appropriate to expend
monies to defend or resolve such investigations, it shall have, in addition to
its other rights hereunder (including its right to indemnification pursuant to
Article 7), the right to deduct such amounts from its payment obligations under
the Agreement in accordance with Section 7.2 hereof.

(k) Directors and Officers. Schedule 4.5(k) lists the officers and directors of
Company in office as of the date hereof. Schedule 4.5(k) also lists all
contracts, agreements, commitments, leases, instruments, debts, or obligations:
(i) between Company and any of its directors, officers, or shareholders
affecting the Business or the Assets; and (ii) among or between any directors,
officers, or shareholders of Company affecting the Business or the Assets. With
respect to each such contract, agreement, commitment, lease, instrument, debt,
or obligation, Schedule 4.5(k) indicates the parties; their relationship to
Company; and a general description of the subject matter thereof. If not
expressly assumed by Lincare, Company shall remain responsible for such
contract, agreement, commitment, lease, instrument, debt or other obligation,
whether listed or not on any Schedule hereto.

(l) Intangible Property. Schedule 4.5(l) lists all corporate names, patents,
trademarks, trade names, service marks, and applications therefor and all
copyrights owned, held, used or otherwise possessed by Company in respect to the
Business, and all patent, trademark and service mark licenses to which Company
is a party as they relate to the Business. Company owns or possesses adequate
licenses or other rights to use all corporate names, patents, trademarks, trade
names, service marks and copyrights, if any, used in the conduct of its business
as now operated. Schedule 4.5(l) lists each registration, application, license
or other agreement to which Company is a party with respect to the use of any
corporate name, trademark, trade name, service mark, copyright or patent and the
expiration date of such registration or license, as it relates to the Business.
The Company does not know, or have any reasonable grounds to know, of any claims
asserted by third parties with respect to such rights.

(m) Changed Conditions. Except as listed in Schedule 4.5(m), since October 1,
2005 the business of the Business has been conducted in substantially the same
manner as theretofore and there has not been any:

(i) transaction by Company relating to the Business except in the ordinary
course of business as conducted on that date;

(ii) material adverse change in the condition (financial or otherwise) of the
liabilities, assets, equity, properties, business, or prospects of the Business;

(iii) labor dispute, or other similar event or condition of any character,
materially or adversely affecting the financial condition, business, assets, or
prospects of the Business;

(iv) material change in business or accounting methods or practices (including,
without limitation, any change in depreciation or amortization policies or
rates) by Company in respect of the Business;

(v) revaluation by Company of any of the assets of the Business;

(vi) lease, sale or transfer of any tangible or intangible asset of the
Business, except in the ordinary course of business and for fair market value;

(vii) entry into, or amendment or termination of, any contract, agreement, or
license, except in the ordinary course of Business and upon fair market value,
terms and conditions;

(viii) waiver or release of any right or claim of Company in respect of the
Business, except in the ordinary course of business and upon fair market value,
terms and conditions;

 

-12-



--------------------------------------------------------------------------------

(ix) other event or condition of any character that has, or might reasonably
have, a material and adverse effect on the financial condition, business, or
assets of the Business which are not otherwise reflected in the Financial
Statements;

(x) amendment of Company’s Certificate of Incorporation or By-Laws materially
affecting the Business or the Assets; or

(xi) agreement by Company to do any of the things described in the preceding
clauses (i) through (x).

4.6 Title to Assets and Condition of Assets. Company has good and marketable
title to, or holds by valid and enforceable agreement of lease or license, all
of the tangible assets owned, leased, rented, licensed, used or otherwise
possessed by it in respect of the Business, and such assets are free and clear
of all Encumbrances.

4.7 No Violation. Neither this Agreement nor the consummation of the Transaction
violate or will violate in any material respect any statute, law, regulation,
rule, ordinance, code, standard, order, writ, judgment, injunction, decree,
determination or award to which the Company is subject, or conflict with or
constitute a default under Company’s Certificate of Incorporation or By-Laws or
any indenture, mortgage, lease, lien, instrument or other agreement by which
Company is bound, nor will it result in an event which, whether immediately or
upon the giving of notice or lapse of time or both, will permit the acceleration
of the maturity date of any obligation under any such indenture, mortgage,
lease, lien, instrument or other agreement or the creation of any lien or
Encumbrance on the Assets, nor will it enable any party to any agreement
relating to the Business to which Company is a party to exercise a right to
terminate or otherwise modify the terms thereof.

4.8 Compliance With Law. To the best of Company’s knowledge, Company has
complied with, and is not in violation of any federal, state, or local statutes,
laws, ordinances, rules, regulations, codes or standards (including, but not
limited to, compliance with all statutes, laws, ordinances, rules, regulations
relating to any federal or state government funded health care program and the
federal fraud and abuse statutes, laws, rules, regulations or guidance). The
Company has received no notice of any claimed violation of any federal, state or
local statute, law, ordinance, rule, regulation, code, standard or order, nor,
to the best of Company’s knowledge, has any such violation occurred.

4.9 Legal Power and Authority To Enter Transaction. Company has the full right,
power, legal capacity, and authority to enter into and deliver this Agreement
and to perform its obligations hereunder and the Transaction. The execution,
delivery and performance of this Agreement and the Transaction have been duly
authorized by Company, and a copy of such resolutions so authorizing the
execution, delivery and performance of this Agreement, certified by Secretary of
Company has been delivered to Lincare. This Agreement constitutes the valid and
binding obligation of Company and is enforceable in accordance with its terms.
Except as stated above, no approvals or consents of any persons or entities are
required for Company to execute and deliver this Agreement or to perform its
obligations hereunder and the Transaction.

4.10 Assets.

(a) The Assets sold, conveyed, transferred, assigned, and delivered to Lincare
hereunder constitute all of the assets necessary for the operation of the
Business, as currently and historically conducted (other than the Excluded
Assets), and any person or entity having a direct or indirect ownership interest
in the Company, does not currently provide nor has it, he, or she historically
provided to Company any tangible or intangible assets whatsoever. The Assets
sold, conveyed, transferred, assigned, and delivered to Lincare hereunder are
all of the assets owned, leased, rented, used or otherwise possessed by the
Company in respect of the Business, except for the Excluded Assets.

(b) Notwithstanding anything to the contrary contained in this Agreement, if an
asset would otherwise be included in the Assets because it is owned, leased,
rented, used or otherwise possessed by the Company in respect of the Business
but such asset is in fact owned, leased, rented or otherwise possessed by a
person or entity having a direct or indirect ownership interest in the Company,
then such asset shall nevertheless be included in the Assets. Lincare shall
assume no liabilities or debts associated with such assets, and any
corresponding liabilities or debts shall be satisfied by the Company prior to
the Closing Date.

4.11 Books and Records. The books and records of the Company, including, without
limitation, the minute books, stock certificate books and stock ledger,
accounting and service and billing records, are complete, true and correct in
all material respects and fairly reflect the conduct of the Company and the
Business.

 

-13-



--------------------------------------------------------------------------------

4.12 Disclosure. No representation or warranty made herein by Company, nor in
any transaction documents furnished or to be furnished to Lincare pursuant to
this Agreement, contains or will contain any untrue statement of fact, or omits
or will omit to state a material fact necessary to make the statements contained
therein not misleading. To the extent the Company fails to disclose any
information which creates a liability attached to the Assets or to the Business
or Lincare which Lincare did not expressly accept, that liability shall remain
the responsibility of the Company, and if Lincare deems it necessary or
appropriate to make payment of any such liability it shall have, in addition to
its other rights hereunder (including its right to indemnification pursuant to
Article 7), the right to make such payment on behalf of the Company without
assuming any liability therefore, and to deduct such amount from its payment
obligations under the Agreement in accordance with Section 7.2 hereof.

4.13 Billings and Collection. In acknowledgement of the fact that third party
payors are billed in advance for the rental of equipment and services, and
therefore, a portion of the pre Closing revenues will include revenues
attributable to the rental of equipment and related services provided by Lincare
on or after the Closing Date, Company represents that the Company has not billed
for any equipment, products, supplies or services provided by the Company to any
Customers of Company on and after the Closing Date, it being agreed that the
right to all such billings on and after the Closing Date shall be included in
the Assets purchased by Lincare and shall be for the sole benefit of Lincare.
The billings of the Business were prepared and submitted with all the complete
and correct forms, documents, test results (which were performed by a provider
qualified to bill Medicare for the test, i.e. a Part A provider, a laboratory,
an independent diagnostic testing facility or a physician) and other information
necessary to receive payment for such bills and were prepared and submitted in
conformity with all applicable laws, rules, regulations codes and guidelines of
federal, state and local health care programs and in conformity with the
requirements of each third party payor.

4.14 Filings. In respect of the Business, after Closing Company shall
discontinue use of, and deactivate, all of its Medicare, Medicaid and other
public or private insurance provider numbers upon the conclusion of its
collections and/or write-offs of its accounts receivable.

4.15 Survival of Representations and Warranties. All representations,
warranties, covenants and agreements made by Company in or pursuant to this
Agreement or in any writing, certificate, schedule, exhibit, statement, list,
report, instrument, or other document furnished or delivered to Lincare in
connection with, or in contemplation of, this Agreement, or the purchase and
sale of the Assets shall be true and correct as of the date of this Agreement
and as of the Closing Date as if made at and as of such date, except with
respect to representations and warranties which speak as to an earlier date
which shall be at and as of such date, and shall survive the execution, delivery
and performance of this Agreement and the Closing; provided, however, that the
representations and warranties contained in Sections 4.1, 4.2, 4.3, 4.5 (a)-(f),
(i), and (k)-(m), 4.6, 4.9, 4.10 and 4.11 of this Agreement shall survive only
for a period of five (5) years after the Closing Date (the “Survival Period”),
and the remaining representations and warranties (the “Remaining
Representations”) shall survive until the expiration of all applicable statutes
of limitation, subject to any tolling thereof, provided that any matter as to
which a claim has been asserted with respect to any such Remaining
Representations by Lincare’s notice to Company that is pending or unresolved at
the end of any applicable limitation period shall remain subject to Company’s
representations, warranties to and indemnification of Lincare, notwithstanding
any applicable statute of limitations (which the parties hereby waive solely
with respect to any such pending or unresolved claim) until such claim is
finally terminated or resolved by the parties or by a court of competent
jurisdiction and any amounts payable hereunder in respect thereof are finally
determined and paid. Notwithstanding the above, in no event shall the duration
of any of the Remaining Representations of Company be limited for a shorter
period of time than the Survival Period. The representations in Section 4.12 as
they relate to representations in other Sections shall survive to the extent set
forth above for such other Sections.

Article 5 - REPRESENTATIONS AND WARRANTIES OF LINCARE

The representations and warranties of Lincare set forth this Article shall be
true and correct as of the date of this Agreement and as of the Closing Date as
if made at and as of such dates, except with respect to representations and
warranties which speak as to an earlier date, which shall be at and as of such
date. Lincare represents, warrants and covenants as follows:

5.1 Organization, Standing and Qualification. Lincare is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all necessary corporate powers, governmental qualifications and
authorizations necessary to own its assets and to operate its business in each
jurisdiction in which such assets are now owned and such business is now
operated by it.

5.2 Legal Power and Authority To Enter Transaction. Lincare has the full right,
power, legal capacity, and authority to enter into and deliver this Agreement
and to perform its obligations hereunder and the Transaction. The execution,

 

-14-



--------------------------------------------------------------------------------

delivery and performance of this Agreement and the Transaction have been duly
authorized by Lincare’s Board of Directors, a copy of such resolutions so
authorizing the execution, delivery and performance of this Agreement, certified
by the Secretary of Lincare, has been delivered to Company. This Agreement
constitutes the valid and binding obligation of Lincare and is enforceable in
accordance with its terms.

5.3 Survival of Representations and Warranties. All representations and
warranties made by Lincare in or pursuant to this Agreement shall survive the
execution, delivery and performance of this Agreement and the Closing; provided,
however, that the representations and warranties contained in Article 5 of this
Agreement shall survive only for a period of five (5) years after the Closing
Date, provided, that any matter as to which a claim has been asserted with
respect to such representations and warranties by Company’s notice to Lincare
that is pending or unresolved at the end of said limitation period shall remain
subject to Lincare’s representations, warranties to and indemnification of
Company, notwithstanding any applicable statute of limitations (which the
parties hereby waive) until such matter is finally terminated or resolved by the
parties or by a court of competent jurisdiction and any amounts payable
hereunder are finally determined and paid.

Article 6 - CLOSING

6.1 Access to Information prior to Closing. Company shall afford to Lincare
access to Company’s information relating to the Business for purposes of
Lincare’s due diligence review of Company’s Business as set forth in that
certain letter of intent executed by Lincare and Company and dated May 24, 2006
(the “LOI”).

6.2 Date, Time and Place. The closing under this Agreement (herein referred to
as the “Closing”) shall take place via telecopy on the second business day after
the conditions set forth in Section 6.3 hereof shall have been satisfied or
waived or at such other time and date as shall be fixed by agreement by the
parties hereto (said date shall herein be referred to as the “Closing Date”)
with the original counterparts to be exchanged by the parties via overnight
delivery service for delivery on the next business day following the Closing
Date. All transactions at the Closing shall be deemed to have taken place
simultaneously at 12:01 a.m. (EST) on the Closing Date, and no transaction shall
be deemed to have been completed and no document, instrument or certificate
shall be deemed to have been delivered until all transactions are completed and
all documents delivered.

6.3 Conditions precedent to the obligations of Lincare’s and Company’s
consummation of the Transaction.

(a) The respective obligations of each party to consummate the Transaction shall
be subject to the satisfaction at or prior to the Closing Date of the following
conditions:

(i) no statute, rule, regulation, executive order, decree, ruling, or
preliminary or permanent injunction shall have been enacted, entered,
promulgated, or enforced by any federal or state court or administrative agency
that prohibits, restrains, enjoins, or restricts the consummation of the
Transaction that has not been withdrawn or terminated; and

(ii) no claim, action, suit, arbitration, inquiry, proceeding or investigation
shall have been commenced by or before any federal, state, or local
governmental, regulatory, or administrative authority, agency, or commission or
any court, tribunal or judicial or arbitral body against Lincare or Company,
seeking to restrain or seeking materially and adversely to alter the
Transaction.

(b) The obligation of Company to consummate the Transaction shall be subject to
the satisfaction at or prior to the Closing Date of the conditions set forth in
Section 6.6(b) hereof and of the following additional conditions: the
representations and warranties of Lincare set forth in Article 5 hereof shall be
true and correct as of the date of this Agreement and as of the Closing Date as
if made at and as of such dates, except with respect to representations and
warranties which speak as to an earlier date, which shall be true and correct at
and as of such date.

(c) The obligation of Lincare to consummate the Transaction shall be subject to
the satisfaction at or prior to the Closing Date of the conditions set forth in
Section 6.5 hereof and of the following additional conditions:

(i) Lincare’s completion of its due diligence review of Company’s Business as
set forth in the LOI;

(ii) Company shall have performed its obligations under the Agreement required
to be performed by it at or prior to the Closing Date; and

 

-15-



--------------------------------------------------------------------------------

(iii) the representations and warranties of Company set forth in Article 4
hereof shall be true and correct as of the date of this Agreement and true and
correct as of the Closing Date as if made at and as of such dates, except with
respect to representations and warranties which speak as to an earlier date,
which shall be true and correct at and as of such date.

6.4 Termination.

(a) This Agreement may be terminated and the Transaction abandoned at any time
prior to the Closing Date as stated below:

(i) by mutual consent of Company and Lincare; or

(ii) by either of Company or Lincare if a governmental authority shall have
issued an order, decree or ruling or taken any other action, in each case
permanently restraining, enjoining or otherwise prohibiting the Transaction and
such order, decree, ruling or other action shall have become final and
non-appealable; or

(iii) if the closing of the Transaction shall not have occurred on or before
September 30, 2006, unless the parties mutually agree to extend the time period;
or

(iv) by Lincare if,

(1) during or upon the completion of Lincare’s due diligence, Lincare determines
based upon Lincare’s findings in due diligence that Lincare does not intend to
consummate the Transaction. Such findings in due diligence may be based upon,
without limitation, Company’s representations and warranties set forth in the
Agreement being or becoming inaccurate or untrue or Company’s revised exhibits
and schedules to the Agreement being unsatisfactory to Lincare in its sole
discretion; or

(2) prior to the closing of the Contemplated Transaction, Company has failed or
is unable to deliver to Lincare the necessary business components or assets to
operate the Business as contemplated by Lincare, including but not limited to
contracts of the Business, employment agreements, or covenant agreements; or

(3) Lincare otherwise determines for reasons other than with respect to
Section 6.4(a)(iv)(1) and (2) not to close the Transaction; or

(v) by Company if,

(1) any of Lincare’s representations or warranties contained in the Agreement
are or shall have become inaccurate or untrue; or

(2) subsequent to the execution of the Agreement and prior to the Closing Date,
Lincare reduces the Purchase Price for any reason other than as a result of
Lincare’s findings as set forth in Section 6.4(a)(iv)(1) or Company’s failure or
inability as set forth in Section 6.4(a)(iv)(2).

(b) In the event of termination of this Agreement, written notice thereof shall
forthwith be given to the other party to this Agreement and this Agreement shall
terminate and the Transaction shall be thereby deemed abandoned, without further
action by any of the parties hereto, except that if such termination is based
upon the occurrence of the event set forth in Section 6.4(a)(iii) hereof, such
termination shall not require the delivery of notice by either party. If this
Agreement is terminated, no party hereto shall have any liability or further
obligation to the other party to this Agreement resulting from such termination,
only except that the binding provisions of the LOI shall remain in full force
and effect and only except as set forth in the following sentence. In the event
Lincare terminates the Agreement only for reasons as contemplated in Sections
6.4(a)(iv)(3) hereof or if Company terminates the Agreement only for the reason
specified in Section 6.4(a)(v)(2), Lincare shall be liable to the Company in the
amount of Two Million Four Hundred Thousand and no/100 Dollars ($2,400,000.00).

 

-16-



--------------------------------------------------------------------------------

6.5 Obligations of Company. At the Closing, Company shall deliver or have
delivered to Lincare the following:

(a) lease assignments, assumption agreements and estoppel certificates, in form
and substance reasonably satisfactory to Lincare, sufficient to transfer to
Lincare all of Company’s rights with respect to the premises leased or rented by
Company at the locations listed on Schedule 4.5(a) hereto which are not
identified as Excluded Assets;

(b) bills of sale, in form and substance reasonably satisfactory to Lincare,
sufficient to convey to Lincare good and marketable title to the Assets;

(c) a certificate of title and a bill of sale for each automobile, truck or
other vehicle included in the Assets, in the form required by the applicable
statutes, laws, rules and regulations of the state of registration;

(d) an incumbency certificate, dated as of the Closing Date and executed by the
Secretary of Company certifying the identity and signature of the officers
executing any documents required by or relating to this Agreement;

(e) a copy of all corporate resolutions necessary to authorize the execution,
delivery and performance of this Agreement by Company and copies of Company’s
Certificate of Incorporation, as amended, and Certificate of Good Standing, each
certified by the Secretary of the state of Company’s incorporation, and the
By-Laws of Company, as amended, certified by the Secretary of Company;

(f) except as otherwise expressly set forth herein, all required consents of
third parties to the sale, conveyance, transfer, assignment and delivery of the
Assets of the Business to Lincare by virtue of its purchase of the Assets (or an
agreement that such consents shall be obtained within 30 days of the Closing
Date);

(g) any other consents, waivers, instruments or documents as may be reasonably
requested by Lincare, including without limitation employment agreements
executed by certain Company employees required by Lincare to be employed with
Lincare contemporaneously with the effective date of this Agreement;

(h) Uniform Commercial Code termination statements, lease termination
statements, releases and any other documents necessary to evidence that each of
the Assets is being sold, conveyed, transferred, assigned and delivered to
Lincare free and clear of any Encumbrances;

(i) a document authorizing Lincare to endorse the name of Company on any checks,
drafts, notes or instruments acquired by Lincare as part of the Assets which are
received by Company or by Lincare after the Closing Date for dates of service
occurring after the Closing Date in connection with Lincare’s purchase of the
Assets pursuant to this Agreement, provided further, Lincare acknowledges and
agrees, to the extent any of the foregoing negotiable instruments include monies
relating to Company’s nursing or PPEC business (“Non Business Monies”), Lincare
shall forward such Non Business Monies as soon as practicable.

(j) completed and executed CMS Form 855S, to be filed by Lincare, for purposes
of deactivating all of Company’s Medicare billing numbers with respect to the
Business (Company shall deliver all such Forms to Lincare within ten
(10) business days after the Closing Date).

(k) an executed sublease agreement in substantially the form attached hereto as
Exhibit 6.5(k) for approximately 16000 square feet of the Company’s facility
located at 310 Technology Parkway, Norcross, Georgia 30092-2929 for a term of
one year from the Closing Date, with two (2) options to extend for a period of
three (3) years each, at an annual rental rate of One Hundred Sixty Five
Thousand Dollars ($165,000.00) (the “Facilities Lease”);

(l) updated exhibits and schedules to the Agreement, if any, which shall have
been delivered prior to the Closing;

(m) a deed to that certain parcel described in Section 1.1(a)(xi) hereof,
subject to an inspection of said parcel; and

(n) an executed Collection Agreement in the form attached hereto as Exhibit 14
hereof.

 

-17-



--------------------------------------------------------------------------------

6.6 Obligations of Lincare. At the Closing, Lincare shall deliver to Company the
following:

(a) payment of all amounts required to be paid by Lincare to Company at the
Closing pursuant to the provisions of Section 3.1 hereof;

(b) a copy of all corporate resolutions of Lincare necessary to authorize the
execution, delivery and performance of this Agreement by Lincare, certified by
the Secretary of Lincare;

(c) an executed Facilities Lease; and

(d) an executed Collection Agreement in the form attached hereto as Exhibit 14
hereof.

6.7 Risk of Loss. Until the Closing, any loss of, or damage to, the Assets or
Business from fire, casualty, or any other occurrence shall be the sole
responsibility of Company.

6.8 Cooperation After the Closing.

(a) Promptly after the Closing, Company shall put Lincare into full possession
and enjoyment of the Assets.

(b) Lincare and Company will, at any time, and from time to time, after the
Closing Date, execute and deliver such further instruments of conveyance and
transfer and take such additional action as may be reasonably necessary to
effect, consummate, confirm or evidence the transactions contemplated by this
Agreement.

(c) Company shall be responsible for all income, franchise, sales, use,
property, employment (including social security payments), payroll or other tax
liabilities, including, without limitation, any interest and penalties thereon,
which are attributable to operation or ownership of Company or the Assets or the
operation of the Business for periods prior to the Closing Date. Lincare shall
be responsible for any such taxes attributable to its ownership of the Assets or
the operation of the Business for periods following the Closing Date. Any such
taxes requiring apportionment (because Company has paid such liabilities
attributable to a period subsequent to the Closing Date or Lincare will pay such
taxes attributable to a period prior to the Closing Date) shall be pro-rated on
the basis of the fiscal year covered by such taxes, or otherwise on a mutually
acceptable equitable basis. If either party shall have paid any taxes for which
the other party is responsible as aforesaid, appropriate adjustments will be
made by the parties at or as promptly as practicable after the Closing Date.
Notwithstanding anything in the foregoing to the contrary, if Lincare will or
deems it necessary or appropriate to pay taxes for which Company is responsible,
Lincare shall have the right to deduct any amount paid or to be paid by Lincare
from the installment payments of the Purchase Price in accordance with
Section 7.2 hereof.

(d) It is acknowledged that Lincare has waived compliance by Company with the
provisions of any bulk sales or transfer law of any state that is or may be
applicable to the transactions contemplated hereby and Company agrees to
indemnify Lincare with respect to such waiver and non-compliance in accordance
with the provisions of Article 7 hereof in accordance with Section 7.2 hereof.

(e) Company shall use its best efforts to obtain all consents of third parties
and to make all filings with and give all notices to third parties and to do any
and all other acts and things which may be necessary or reasonably required in
order to transfer to Lincare all of the Assets, free and clear of any
Encumbrances, and to effect fully the transactions contemplated by this
Agreement. In case any Assets or rights have not at the Closing been transferred
effectively, or are subject to any Encumbrance, Company shall use its best
efforts to cooperate with Lincare in any lawful arrangement to provide that
Lincare shall receive the benefit of Company’s interest in any of such Assets
and rights.

(f) Company agrees that, after the Closing, it shall provide reasonable
cooperation and assistance to Lincare, with respect to any matters, disputes,
suits or claims by or against any person not a party to this Agreement.

(g) If, within one (1) year after the Closing Date, Lincare determines it is
reasonably necessary to have an audit performed of any or all of the Financial
Statements, Company agrees to use reasonable efforts to cooperate with Lincare
and to provide Lincare with all reasonable assistance required to prepare such
audited financial statements, including, without limitation, the following:
(i) providing Lincare and its representatives with all necessary information,
data, documents and records relating to the Business for the time periods
covered by the Financial Statements; and (ii) delivery of representation letters
by Company, and Company’s legal counsel, to Lincare or its auditors. If
requested by Lincare, Company shall use its reasonable best efforts to cause the
Company’s accountants, auditors and legal counsel to cooperate with and to
assist Lincare and its representatives in the preparation of any such audited
financial statements, it being expressly agreed and understood that Lincare
shall be solely responsible for the reasonable fees and expenses of the
Company’s external accountants, auditors and legal counsel and internal staff
members in rendering such assistance and cooperation to Lincare and its
representatives.

 

-18-



--------------------------------------------------------------------------------

(h) Except for the Encumbered Cylinders, it is understood and agreed by the
parties that on the Closing Date, Company shall cause to be delivered to Lincare
title to all high pressure cylinders owned, leased, rented, used or otherwise
possessed by Company, free and clear of all Encumbrances (including, but not
limited to, any lease or rental obligations). Notwithstanding the above, the
parties agree that those tanks listed on Schedule 6.8(h) (“Large Tanks”) do not
need to be delivered free and clear of Encumbrances. The parties understand and
agree that M tanks shall not be deemed hereby to be Large Tanks. Lincare agrees
to assume responsibility for the lease/rental of such Large Tanks, but only for
the number of Large Tanks, which is the lesser of (i) the number of tanks
disclosed on Schedule 6.8(h) or (ii) the actual number of Large Tanks in use by
the Business on and after Closing. Lincare will assume no responsibility for any
discrepancy between the number of Large Tanks claimed to be on rental by the
vendor and the number of Large Tanks claimed to be on rental by Company, nor be
responsible for any charges associated with such a discrepancy (either rental or
buyout of such tanks). Lincare assumes responsibility only for the number of
Large Tanks actually in use by the Business at the time of Closing.

Company agrees that the Encumbered Cylinders shall be free and clear of
Encumbrances no later than October 1, 2006. Subject to the foregoing sentence,
after the Closing, Lincare shall reasonably cooperate with Company in Company’s
efforts to deliver the Encumbered Cylinders free and clear of Encumbrances, such
cooperation including aiding Company in replacing cylinders as appropriate and
communicating with Lincare cylinder vendors as appropriate. Notwithstanding
anything in this Section 6.4(h) to the contrary, the parties understand and
agree that the Company is solely liable for delivering the Encumbered Cylinders
free and clear of Encumbrances and that Lincare shall have no liability in
respect of any claim by a cylinder vendor or lessor relating to the purchase of
cylinders, rental charges associated with cylinders, shortfall of cylinders, or
otherwise. To the extent that there is a shortfall in the number of cylinders
rented or leased by Company, such shortfall shall not be setoff against any
cylinders owned by Company.

(i) If it is impracticable for Company to provide to Lincare at the Closing all
of the Uniform Commercial Code termination statements, lease termination
statements, releases and other documents necessary to evidence delivery to
Lincare of title to the Assets free and clear of any Encumbrances, Company shall
deliver all such statements, releases and documents to Lincare no later than
thirty (30) business days after the Closing.

(j) Notwithstanding anything to the contrary in this Agreement, the following
prorations relating to the Assets will be made as soon as practicable after the
Closing Date, with Company liable to the extent such items relate to any time
period prior to the Closing Date with Lincare liable to the extent such items
relate to periods from and after the Closing Date: (i) ad valorem, personal
property, real estate, occupancy and other similar taxes, if any, on or with
respect to the Assets; (ii) the amount of charges for rent, water, telephone,
electricity and other utilities; and, (iii) other similar items. The net amount
of all such prorations will be settled and paid as soon as practicable after the
Closing Date. The parties hereto understand and agree that amounts owed by
Company shall be considered an Excluded Liability of Company and amounts owed by
Lincare shall be considered an Accepted Liability of Lincare.

(k) If, after the Closing Date, Company requests access to Company records
transferred to Lincare relating to periods prior to the Closing Date in
connection with: (i) any examination or audit of Company by any taxing or other
governmental authority relating to periods prior to the Closing Date; (ii) any
tax filings of Company relating to periods prior to the Closing Date;
(iii) defending any third party claims, whether such claims are the subject of
indemnification pursuant to the provisions of this Agreement or otherwise;
(iv) any audit or investigation by Medicare, Medicaid or any other third party
payor relating to services, equipment, products or supplies provided by Company
prior to the Closing Date; or (v) pursuant to any other lawful order of any
court or other governmental agency; then Lincare agrees to provide Company or
its authorized agents with reasonable and prompt access to such records at the
location and in the form which such records are maintained at the date of any
such request. Upon Company’s request and at its sole expense, Lincare shall
provide copies of any such records to Company or its authorized agents. Lincare
agrees to maintain such Company records for all applicable statutes of
limitations time periods, including particularly such statutes of limitations
relating to the health care records of minors.

(l) with respect to the Shared Locations, the parties hereto agree that the
party agreeing to vacate any such Shared Location pursuant to Schedule 4.5(a)
shall be allowed to utilize such location for a period not to exceed one hundred
twenty (120) days after the Closing Date for a transition period.

 

-19-



--------------------------------------------------------------------------------

Article 7 – REMEDIES

7.1 Indemnification.

(a) Indirect Action.

(i) Company shall defend, indemnify and hold Lincare harmless from, against, and
in respect of, any and all claims, demands, lawsuits, proceedings, losses,
obligations, assessments, fines, penalties, administrative or judicial orders,
costs, expenses, liabilities and damages, including interest, penalties and
reasonable attorneys’ fees (singly the “Claim” and collectively the “Claims”)
Lincare may incur from a third party, which arise or result from or relate to:
(1) Company’s breach of, or failure to perform, any of their respective
representations, warranties, covenants, obligations, liabilities, commitments or
agreements under this Agreement (including, without limitation, any
misrepresentation in, or omission from, any schedule, exhibit, statement,
certificate, writing, list, instrument or report or other document furnished or
to be furnished pursuant to this Agreement; (2) Lincare’s being required to
assume or discharge any of the Excluded Liabilities or Company’s operation of
the Business prior to the Closing; or (3) Lincare’s being required to assume or
discharge by operation of law any debt, liability or obligation of Company,
including, but not limited to, any liability or obligation arising under any
federal, state or local bulk sales, bulk transfer or fraudulent conveyance law.

(ii) Lincare shall defend, indemnify and hold Company harmless from, against,
and in respect of, any and all Claims Company may incur from a third party,
which arise or result from or relate to: (1) Lincare’s breach of, or its failure
to perform, any of its representations, warranties, covenants, obligations,
liabilities, commitments or agreements under this Agreement (including, without
limitation, any misrepresentation in, or omission from, any statement,
certificate, writing, list, instrument or report or other document furnished or
to be furnished pursuant to this Agreement); or (2) Company’s being required to
assume or discharge any of the Accepted Liabilities or Lincare’s operation of
the Business from and after the Closing.

(iii) With respect to any Claim brought by a third party which may give rise to
indemnification under Sections 7.1(a)(i) or (ii) of this Agreement from an
indemnitor (“Indemnitor”) to an indemnified party (“Indemnified Party”), the
following procedure shall be followed:

(1) Promptly after the assertion of any Claim by a third party, the Indemnified
Party shall notify the Indemnitor in writing of such Claim. The notice shall
specify the facts then known to the Indemnified Party relating to the Claim and
the amount or estimated amount of the liability claimed by such third party.
Promptly after receipt of the written notice, the Indemnitor shall advise the
Indemnified Party whether the Indemnitor intends to contest such Claim.
Indemnitor and Indemnified Party agree that Indemnitor shall have the right to
submit claims properly covered by liability insurance to the appropriate carrier
of such insurance, and both parties agree to cooperate in such effort. Subject
to Section 7.1(a)(iii)(2), if Lincare is the Indemnified Party, Lincare shall
have the right to deduct the amount of the Claim plus reasonable attorneys’
fees, and costs pursuant to Section 7.2 hereof.

(2) Indemnitor shall have the absolute right, in its sole discretion and at its
sole expense, to elect to defend, contest, settle or otherwise protect against
any Claim or action which may give rise to a Claim with legal counsel of its own
selection; provided, however, Indemnitor shall not agree or consent to any
judgment or settlement that imposes injunctive or equitable relief against the
Indemnified Party without the prior written consent of the Indemnified Party.
The Indemnified Party shall have the right, but not the obligation, to
participate, at its own expense, in the defense thereof through counsel of its
own choice and shall have the right, but not the obligation, to assert any and
all cross claims and counterclaims it may have. Each party shall, and shall
cause its affiliates to, at all times cooperate in all reasonable ways with,
make its relevant files and records available for inspection and copying by, and
make its employees available or otherwise render reasonable assistance to, the
other party in its defense of any Claim. In the event the Indemnified Party
shall, before notice is given to the Indemnitor, make any settlement with
respect to any Claim, the Indemnitor shall not be bound to such settlement and
shall not be bound to indemnify for any costs, damages, expenses or other
liabilities resulting from such Claim. Once notice is given to the Indemnitor,
and if the Indemnitor fails timely to accept defense of the Claim, the
Indemnified Party shall have the right, but not the obligation, to defend,
contest, assert cross claims or counterclaims to otherwise protect against the
same and may make any compromise or settlement thereof and recover and be
indemnified for the entire cost thereof from the Indemnitor including, without
limitation, reasonable legal expenses, disbursements and all amounts paid as a
result of such matter.

 

-20-



--------------------------------------------------------------------------------

(b) Direct Action.

(i) Company shall be liable to Lincare directly for: (1) any breach of, or
failure to perform by Company of any of their respective representations,
warranties, covenants, obligations, liabilities, commitments or agreements under
this Agreement (including, without limitation, any misrepresentation in, or
omission from, any schedule, exhibit, statement, certificate, writing, list,
instrument or report or other document furnished or to be furnished pursuant to
this Agreement; (2) Lincare’s being required to assume or discharge any of the
Excluded Liabilities; or (3) Lincare’s being required to assume or discharge by
operation of law any debt, liability or obligation of Company, including, but
not limited to, any liability or obligation arising under any federal, state or
local bulk sales, bulk transfer or fraudulent conveyance law.

(ii) Lincare shall be liable to Company directly for any: (1) breach of, or its
failure to perform, any of its representations, warranties, covenants,
obligations, liabilities, commitments or agreements under this Agreement
(including, without limitation, any misrepresentation in, or omission from, any
statement, certificate, writing, list, instrument or report or other document
furnished or to be furnished pursuant to this Agreement); or (2) Company’s being
required to assume or discharge any of the Accepted Liabilities.

(iii) With respect to any Claim which may give rise to indemnification under
Sections 7.1(b)(i) or (ii) of this Agreement, the Indemnified Party shall
provide reasonable notice to the Indemnitor. If Company is the Indemnitor and
does not cure the breach or failure to perform within thirty (30) days, where
feasible, of receipt of such notice, then Lincare shall have, in addition to its
other rights hereunder, the right to deduct an amount equal to such damages
proximately caused by such breach or failure pursuant to Section 7.2 hereof.

7.2 Lincare’s Right to Setoff. Without limiting any other rights and remedies to
which Lincare may be entitled in this Agreement, or at law or in equity, Lincare
shall have the right to deduct from its payment obligations under this
Agreement, the amount of any Claim which Lincare has against Company pursuant to
Sections 7.1 (a)(i) and 7.1(b)(i), or any other payment made by Lincare as
provided for in this Agreement, subject to the requirements and limitations of
Article 13 herein. If Company either satisfies or otherwise successfully
contests such Claim, Lincare agrees that it shall promptly reverse such
deduction or pay Company the amount of such deduction.

7.3 Cumulative Remedies. In no event shall the provisions of this Article 7
restrict or impair in any respect the rights or remedies otherwise available to
the parties hereto at law or in equity, which rights and remedies shall be
cumulative and in addition to any other available remedies.

7.4 Limitation of Liability. Except with respect to Excluded Liabilities for
which there shall be no limitation, the liability of the Company with respect to
this Agreement and the transactions contemplated hereby shall be limited in the
aggregate to the sum of Thirty Five Million and no/100 Dollars ($35,000,000.00).

Article 8 - CONFIDENTIALITY

8.1 Proprietary and Confidential Information. Company covenants and agrees on
behalf of itself and each of its respective parents, subsidiaries and affiliates
that from and after the Closing, no such person or entity shall, directly or
indirectly, use or disclose to any third party any of the proprietary or
confidential information of Company, except when, after, and only to the extent
that: (a) such proprietary or confidential information is or becomes generally
available to the public through no fault of Company or any of its parents,
subsidiaries and affiliates; (b) such information is required by Company in
connection with any tax returns heretofore or hereafter filed; or (c) disclosure
of such information is required by court order or applicable law. As used
herein, the term “proprietary and confidential information” of Company shall
include all information of or relating to the Assets and the Business
(including, but not limited to, present or prospective market, sales, product,
customer and referral source information; prices and pricing structure;
contractual arrangements including without limitation this Agreement, its
exhibits and schedules, and any ancillary agreements to this transaction;
operating information, policies, procedures and practices; financial
information; product and process knowledge; cost and supplier information;
personnel data; and any strategy or plans related to any of the foregoing) which
has not been generally available or disclosed to the public by Lincare.
Notwithstanding anything in this paragraph to the contrary and without
limitation under this Agreement, the disclosure of the tax treatment and tax
structure of this transaction shall not be barred from disclosure.

 

-21-



--------------------------------------------------------------------------------

8.2 No Solicitation.

(a) From and after the Closing, Company shall not for a period of three
(3) years from the Closing Date:

(i) directly or indirectly, hire, offer to hire, or entice away, or in any other
manner persuade or attempt to persuade, any officer or employee of Lincare
(including, but not limited to, any former officer or employee of the Business
who was employed by the Business within the last 24 months), or in any other
manner persuade or attempt to persuade, any officer or employee of Lincare
(including, but not limited to, any former officer or employee of the Business
who was employed by the Business within 24 months of the Closing Date) to
discontinue his or her employment with Lincare. It is understood and agreed that
the prohibitions contained in this Section 8.2(a)(i) shall apply to all current
and future officers and employees of Lincare (including, but not limited to, any
former officer or employee of the Business employed by the Business 24 months of
the Closing Date), whether or not any such person is then currently an officer
or employee of Lincare or whether any such prohibited activity is in connection
with employment or an offer of employment within or outside the Territory.
Notwithstanding anything to the contrary in this Section 8.2(a)(i), Company
shall have the right to hire an employee or engage as an independent contractor
any employee of the Business to whom Lincare, in its sole discretion, does not
extend an offer of employment; or

(ii) directly or indirectly solicit, divert or take away, or attempt to solicit,
divert or take away any business or customers of the Business Company had
enjoyed or solicited in the Territory prior to the date hereof.

(b) It is expressly understood and agreed by the parties hereto that it shall be
a breach hereof for Company to assist in any way any business associate, or any
other person, firm, corporation, partnership, joint venture, association, trust
or other entity, to engage in any activity which is prohibited by this
Section 8.2.

Article 9 - COVENANT NOT TO COMPETE.

9.1 Covenant.

(a) In consideration of the purchase by Lincare of the Assets and the Business
pursuant to the terms and conditions of this Agreement, and for other good and
valuable consideration, Company, any parents of Company, and any subsidiaries of
Company (hereinafter referred to individually as a “Covenantor” and collectively
as the “Covenantors”) hereby represent, warrant, covenant and agree, jointly and
severally, that, commencing on the Closing Date continuing for a period of five
(5) years thereafter, no Covenantor will, directly or indirectly, engage in the
Business within the Territory (hereafter the “Covenant Not to Compete”).

(b) Without limiting the generality of the provisions of Section 9.1(a) hereof,
this Covenant Not to Compete shall be construed so that Covenantors shall also
be in breach hereof if any of them is an employee, officer, director,
shareholder, investor, trustee, agent, principal or partner of, or a consultant
or advisor to or for, or a subcontractor or manager for, a person, firm,
corporation, partnership, joint venture, association, trust or other entity
which is engaged in such business in the Territory, or if any of them receives
any compensation or remuneration from or owns, directly or indirectly, any
outstanding stock or shares or has a beneficial or other financial interest in
the stock or assets of any such person, firm, corporation, partnership, joint
venture, association, trust or other entity engaged in such business in the
Territory. Notwithstanding anything to the contrary contained in this
Section 9.1(b), no Covenantor shall be deemed to be in breach of this Covenant
Not to Compete solely by reason of owning an interest of less than one percent
(1%) of the shares of any company traded on a national securities exchange or in
the over the counter market.

(c) It is expressly understood and agreed by Covenantors that it shall be a
breach of this Covenant Not to Compete for a Covenantor to assist in any way any
business associate, or any other person, firm, corporation, partnership, joint
venture, association, trust or other entity, to engage in any activity which a
Covenantor is prohibited from engaging in by this Covenant Not to Compete.

(d) The parties acknowledge that it is foreseeable that Company and/or
Covenantor will acquire in the future one or more entities or businesses that
are primarily engaged in the business of home-care nursing or private duty
nursing services and that, in certain instances, such entities or businesses may
secondarily provide services comparable to the Business. In the event that
Covenantor acquires an entity that is engaged in the Business, (i) Covenantor
shall promptly notify Lincare of such event and (ii) Covenantor shall not be in
breach of Section 9.1(a) hereof by reason of such acquired entity operating such
Business if the revenue of the acquired entity from such Business, at the time
of such acquisition, is less than thirty percent (30%) of the total revenue of
the acquired entity for the twelve (12)-month period preceding the acquisition
(the “Revenue Threshold”); provided, however, that if the revenue of the
acquired entity from such Business, at the time of such acquisition, is less
than the Revenue Threshold, then Covenantor shall proceed with the process set
forth as follows: the Covenantor shall have ninety (90) days from the date of
acquisition to dispose of or cease operating, directly or indirectly in any
manner whatsoever, the Business of the acquired entity. Pending Covenantor’s
obligation to dispose of or cease operating the Business of the

 

-22-



--------------------------------------------------------------------------------

acquired entity, the Covenantor, including the acquired entity, shall operate
such Business separately from any of the other businesses of the Covenantor and
shall not use or otherwise deploy, directly or indirectly, any of the
Covenantor’s rights, assets, resources, data, know how, trade secrets or
information, including, without limitation (i) any trade names or trademarks of
the Covenantor, (ii) any locations of the Covenantor, (iii) any employees of the
Covenantor, other than customary overhead services, including but not limited
to, quality management, human resources, legal, employee benefits, finance, risk
management and accounting, (iv) customer, referral or patient lists, and
(v) without any increased budgets or expenditures for marketing, sales, or
development activities.

9.2 Remedies. Covenantors agree that the remedy at law for any breach of
obligation under this Covenant Not to Compete will be inadequate and that in
addition to any other rights and remedies to which it may be entitled hereunder,
at law or in equity, Lincare shall be entitled to injunctive relief, and
reimbursement for all reasonable attorneys’ fees and other expenses incurred in
connection with the enforcement hereof. It is the intention of Covenantors and
Lincare that this Covenant Not to Compete be fully enforceable in accordance
with its terms and that the provisions hereof be interpreted so as to be
enforceable to the maximum extent permitted by applicable law. To the extent
that any obligation to refrain from competing within an area for a period of
time as provided in this Covenant Not to Compete is held invalid or
unenforceable, it shall, to the extent that it is invalid or unenforceable, be
deemed void ab initio. The remaining obligations imposed by the provisions of
this Covenant Not to Compete shall be fully enforceable as if such invalid or
unenforceable provisions had not been included herein and shall be construed, to
the extent possible, such that the purpose of this Covenant Not to Compete, as
intended by Covenantors and Lincare, can be achieved in a lawful manner. If any
portion of this Covenant Not to Compete is held to be invalid or unenforceable,
then Lincare shall have, in addition to its other rights hereunder (including
its right to indemnification pursuant to Article 7), the right to seek repayment
from the Company or deduct from its payment obligations under this Agreement, in
accordance with Section 7.2 hereof, the reasonable value of the Covenant Not to
Compete as of the date it is held unenforceable or invalid.

9.3 Condition Precedent. Covenantors acknowledge and agree that their
representations, warranties, covenants, agreements, commitments and obligations
contained in this Covenant Not to Compete are an inducement for, and a condition
precedent to, Lincare’s entering into this Asset Purchase Agreement and that
Lincare is specifically relying on such representations, warranties, covenants,
agreements, commitments and obligations of Covenantors in entering into and
performing its obligations under this Agreement.

Article 10 - EXPENSES; TAXES

10.1 Expenses. Each of the parties hereto shall bear the fees and expenses
incurred by it in connection with the preparation, negotiation, execution,
delivery, and performance of this Agreement and the Transaction.

10.2 Taxes. Lincare and Company shall share equally the amount of all taxes,
excises and other governmental charges and/or fees payable in connection with
the sale, conveyance, transfer, assignment and delivery of the Assets hereunder
(including, without limitation, all sales, use, transfer, filing or recording
taxes or fees). Company shall be responsible for the costs of obtaining all
notices and consents and for the preparation of all necessary assignments in
connection with the sale, conveyance, transfer, assignment, and delivery of the
Assets to Lincare hereunder.

Article 11 – BROKERS’ FEES AND COMMISSIONS

Except for Raymond James & Associates, Inc., all negotiations relative to this
Agreement and the transactions contemplated hereby have been carried on directly
between Lincare and Company without the intervention or assistance of any party
not a party to this Agreement (other than to provide accounting or legal
counsel). Except for Raymond James & Associates, Inc., no party to this
Agreement, nor any third party, has any right or claim to any commission,
brokerage fee, finder’s fee, expenses or other compensation relative to this
Agreement or the transactions contemplated hereby (other than for accounting and
legal services). Each party shall indemnify, defend and hold the other parties
hereto harmless from, against and in respect of all claims for commission,
brokerage fee, finder’s fee, expenses or other compensation claimed by or
through such party.

Article 12 - GOVERNING LAW

The interpretation and performance of this Agreement shall be governed by the
laws of the State of Florida, without giving effect to its conflicts of law
provisions. Each party hereby agrees that any claims, demands, lawsuits,
proceedings and controversies arising from or relating to this Agreement may be
brought and heard in federal or state courts of general

 

-23-



--------------------------------------------------------------------------------

jurisdiction located in the State of Florida, and each party hereby consents to
the subject matter and personal jurisdiction of such courts in respect thereof,
though such action may also be brought in any federal or state court where
jurisdiction is otherwise proper. In addition, if a Claim is brought by a third
party and a claim for indemnification becomes necessary, such claim shall be
brought in the court where the original Claim by the third party was filed and
each party hereby consents to the subject matter and personal jurisdiction of
such courts, provided jurisdiction is proper in the jurisdiction where the
original Claim was brought. The laws of the State of Florida shall govern all
questions concerning the construction, validity and interpretation of this
Agreement and performance of the obligations hereunder.

Article 13 - NOTICES

Each party hereby agrees to notify promptly the other party of any liabilities,
claims, misrepresentations, breaches or other matters subject to this Agreement
upon discovery or receipt of notice thereof (other than from the other party).
Lincare further agrees that it shall use reasonable efforts to provide such
notice at least thirty (30) days, where feasible, prior to any deductions from
its purchase price payment obligations specified in Sections 3.1(b) and 3.1(c)
in order to allow Company to cure or contest the underlying matter within such
thirty-day period; however, Company agrees that the failure by Lincare to
provide such notice shall not relieve Company of any of its obligations pursuant
to this Agreement.

All notices, requests, demands, reports, statements or other communications
required to be given hereunder or relating to this Agreement shall be in writing
and shall be deemed to have been duly given on the date of service if personally
served on the party to whom notice is to be given, or on the date of receipt if
mailed to the party to whom notice is to be given, by first class mail,
registered or certified, return receipt requested, postage prepaid, and properly
addressed to any such party at the address listed for such party in this Article
13. Any party may at any time direct in writing that all communications or
particular communications or particular types of communications be delivered to
specific designees other than those specified herein by notifying the other
parties in the manner prescribed herein. Notices hereunder shall be sent to the
following:

 

To Company:    Pediatric Services of America, Inc.    310 Technology Parkway   
Norcross, Georgia 30092-2929    Attention: James M. McNeill To Lincare:   
Lincare Inc.    19387 U.S. 19 North    Clearwater, FL 33764    Attention: Legal
Department

Article 14 - COLLECTION OF GOVERNMENT PATIENT RECEIVABLES. Company hereby
appoints Lincare, and Lincare hereby agrees to act, as Company’s collection
agent with respect to the Government Patient Receivables relating to the
rendering of services, equipment and supplies by Company to customers on or
before the Closing Date. Company hereby assigns all such amounts received by
Lincare, as collection agent, to Lincare in full satisfaction of Company’s
obligation to transfer to Lincare an amount equal to the value of Company’s
Government Patient Receivables. All Receivables shall be collected pursuant to
the terms and conditions of that certain Collection Services Agreement between
Company and Lincare effective as of the Closing Date (the “Collection
Agreement”), a copy of which is attached hereto as Exhibit 14 and incorporated
by reference.

Article 15 – GUARANTEE RELATING TO RECEIVABLES.

15.1 The Minimum Collection Amount. Based on Company’s guarantee contained in
Section 4.5(d), in the event that Lincare does not collect an amount equal to at
least eighty percent (80%) of Company’s Receivables that are true and correct as
of the Closing Date (the “Minimum Collection Amount”) during the Collection
Period (as defined in Section 15.2 below), Lincare shall, in addition to its
other rights hereunder, have the right to deduct from its post-closing payment
obligations under this Agreement the amount by which the Minimum Collection
Amount exceeds the amount of Receivables collected by Lincare during the
Collection Period (such excess, if any, hereinafter referred to as the
“Shortfall”). The parties understand and agree that in no event shall the total
of the Receivables that are true and correct as of the Closing Date be less than
Ten Million Eight Hundred Thousand and no/100 Dollars ($10,800,000.00). To the
extent that Lincare’s then remaining post-closing payment obligations under this
Agreement are not sufficient to offset any such Shortfall, Company agrees to pay
to Lincare the balance of such Shortfall within ten (10) business days after
Lincare’s demand therefor. In determining the amount of the Shortfall, Lincare
will give the Company credit for those amounts received on the Receivables for a
period beginning at the end of the Collection Period and continuing through the
end of the ninth month after the Closing Date.

 

-24-



--------------------------------------------------------------------------------

15.2 The Collection Period. The “Collection Period” shall be defined as the
period beginning on the Closing Date and continuing for six (6) months
thereafter. During the Collection Period, Lincare shall use reasonable efforts
to collect the Receivables; provided, however, that reasonable efforts shall not
include initiating legal proceedings to collect such Receivables.

15.3 In the event that Lincare has not collected the Minimum Collection Amount
during the Collection Period, and provided that: (i) Lincare has deducted in
full the amount of any Shortfall from its obligations under this Agreement; or
(ii) the Company has met its obligations to Lincare with respect to paying to
Lincare the entire amount of any such Shortfall as set forth in Section 15.1
hereof, then Lincare shall refund to Company that portion of the Shortfall equal
to the amount of Receivables collected by Lincare during the three (3) month
period following the Collection Period.

Article 16 – EMPLOYEE MATTERS.

16.1 Termination Bonus Plan. Lincare shall maintain a termination bonus plan
(the “Termination Plan”) with respect to the Hired Employees (hereinafter
defined) for the period beginning on the Closing Date and ending on the
ninetieth (90th) day thereafter (the “Termination Period”). All employees of
Company who are offered employment by Lincare, who are listed on Schedule 16.1,
and who accept such offer of employment and actually perform services for
Lincare on or after the Closing Date, shall be known as the “Hired Employees”;
provided, however, the parties acknowledge and agree that, notwithstanding any
hiring status designation on Schedule 16.1 or anything else to the contrary in
this Section 16.1, the Company’s Regional Vice Presidents and Location Directors
and those individuals set forth in Schedule 16.3 shall not be considered Hired
Employees for purposes of the Termination Plan contemplated by this Section 16.1
and, as such, such Regional Vice Presidents and Location Directors shall not be
entitled to participate in such Termination Plan. Lincare further acknowledges
and agrees that, no later than three (3) days prior to the Closing Date, it
shall provide Company with an updated Schedule 16.1, which shall clearly
identify those employees to whom Lincare intends to offer employment. The
Termination Plan shall provide a termination bonus for each Hired Employee
identified on Schedule 16.1 whose employment with Lincare or its affiliates is
terminated (other than as a result of a termination for cause by Lincare or as a
result of an employee’s voluntary termination of employment) during the
Termination Period. Payments under the Termination Plan shall be in the amounts
provided on Schedule 16.1 (less customary deductions and withholds) which have
been calculated using the payment calculation formula set forth on Schedule
16.1. Payments under the Termination Plan shall be conditioned upon the
execution by the Hired Employee of a general release of claims in a form
determined by Lincare. The Company hereby agrees to reimburse Lincare for
payments made by Lincare and its affiliates under the Termination Plan
(including any deductions and withholds). No later than twenty (20) days after
each calendar month after the Closing Date during the Termination Period,
Lincare shall provide the Company written notice of the termination of Hired
Employees whose employment terminated during such calendar month (other than as
a result of the Hired Employee’s voluntary termination of employment) (the
“Termination Notices”). The Termination Notices shall include the aggregate
amount of termination payments under the Termination Plan to the Hired Employees
whose employment terminated during such calendar month. The Company covenants
and agrees that, within five (5) business days of its receipt of each of the
Termination Notices, it shall make a cash payment by wire transfer of
immediately available funds to such account as Lincare shall designate in the
Termination Notices in the amount of the termination payments set forth in the
Termination Notices. No amounts shall be payable under the Termination Plan to
any Hired Employee whose employment terminates after the end of the Termination
Period. The Company and Lincare each acknowledge and agree that Lincare’s only
responsibilities under this Article 16 are for the administration of the
Termination Plan. The Company shall be liable for all amounts paid under the
Termination Plan during the Termination Period. In addition to its other rights
hereunder (including its right to indemnification pursuant to Article 7 hereof,
Lincare shall have the right to deduct any termination payments from Lincare’s
payment obligations under this Agreement in accordance with Section 7.2 hereof.

16.2 Employment Agreements with Covenants not to Compete.

(a) As a condition precedent to the Closing, certain individuals identified in
Section 16.2(b) hereof shall execute employment agreements, which shall be
substantially in the form of Exhibit 16.2, and shall provide among other things
an agreement by such individual not to compete with Lincare for a certain period
of time as set forth in Section 16.2(b) in exchange for Lincare’s agreement to
employ such individual.

(b) For each of the following three (3) individuals, Mr. Jack Mosley, Mr. John
Leboeuf, and Mr. Charles Leshinsky, (an “RVP Employee”), the parties hereto
understand and agree that each such RVP Employee shall agree not to engage in
the Business, within the state or states in which such RVP Employee had
management responsibilities within the six

 

-25-



--------------------------------------------------------------------------------

(6)-month period immediately prior to such RVP Employee’s cessation of
employment with Lincare or any affiliate, for a period of one (1) year after
such RVP Employee leaves the employ of Lincare or any affiliate for any reason.
For each of the individuals listed on Schedule 16.2 (a “Location Director”), the
parties hereto understand and agree that each such Location Director shall agree
not to engage in the Business, within a one hundred fifty (150) mile radius of
any Lincare or Company facility in which such Location Director had management
responsibilities within the six (6)-month period immediately prior to such
Location Director’s cessation of employment with Lincare or any affiliate, for a
period of six (6) months after such Location Director leaves the employ of
Lincare or any affiliate for any reason.

(c) In addition to employment with Lincare, as additional consideration for the
non-competition covenants described in this Section 16.2, Lincare shall pay each
RVP Employee and Location Director as more fully described in and subject to the
following:

(i) For each RVP Employee whose employment with Lincare or its affiliates
continues uninterrupted from the Closing Date until at least the day that is
five business days immediately prior to the six (6)-month anniversary of the
Closing Date, as additional consideration for the RVP Employee’s agreement not
to compete, Lincare shall pay such RVP Employee Fifty Thousand and no/100
Dollars ($50,000.00) (less customary deductions and withholds) on Lincare’s then
next regular employee compensation payment date. For each RVP Employee whose
employment with Lincare or its affiliates continues uninterrupted from the
Closing Date until at least the day that is five business days immediately prior
to the one (1)-year anniversary of the Closing Date, as further additional
consideration for the RVP Employee’s agreement not to compete, Lincare shall pay
such RVP Employee Fifty Thousand and no/100 Dollars ($50,000.00) (less customary
deductions and withholds) on Lincare’s then next regular employee compensation
payment date. Notwithstanding anything in the foregoing to the contrary, the
parties hereto understand and agree that, if Lincare terminates any such RVP
without cause prior to the day that is five business days immediately prior to
the one (1)-year anniversary of the Closing Date, such RVP shall be entitled to
receive total monetary consideration of One Hundred Thousand and no/100 Dollars
($100,000.00) (less customary deductions and withholds), less payment already
made to such RVP under this Section 16.2(c)(i), if any. The parties hereto
understand and agree that Lincare shall not be obligated under this Section 16.2
to pay any RVP Employee total monetary consideration in excess of One Hundred
Thousand and no/100 Dollars ($100,000.00) (less customary deductions and
withholds).

(ii) For each Location Director whose employment with Lincare or its affiliates
continues uninterrupted from the Closing Date until at least the day that is
five business days immediately prior to the six (6)-month anniversary of the
Closing Date, as additional consideration for the Location Director’s agreement
not to compete, Lincare shall pay such Location Director Twenty-Five Thousand
and no/100 Dollars ($25,000.00) (less customary deductions and withholds),
except as otherwise specified on Schedule 16.2, on Lincare’s then next regular
employee compensation payment date. For each Location Director whose employment
with Lincare or its affiliates continues uninterrupted from the Closing Date
until at least the day that is five business days immediately prior to the one
(1)-year anniversary of the Closing Date, as further additional consideration
for the Location Director’s agreement not to compete, Lincare shall pay such
Location Director Twenty-Five Thousand and no/100 Dollars ($25,000.00) (less
customary deductions and withholds), except as otherwise specified on Schedule
16.2, on Lincare’s then next regular employee compensation payment date.
Notwithstanding anything in the foregoing to the contrary, the parties hereto
understand and agree that, if Lincare terminates any such Location Director
without cause prior to the day that is five business days immediately prior to
the one (1)-year anniversary of the Closing Date, such Location Director shall
be entitled to receive total monetary consideration of Fifty Thousand and no/100
Dollars ($50,000.00) (less customary deductions and withholds), except as
otherwise specified on Schedule 16.2, less payment already made to such Location
Director under this Section 16.2(c)(ii), if any. The parties hereto understand
and agree that Lincare shall not be obligated under this Section 16.2 to pay any
Location Director total monetary consideration in excess of Fifty Thousand and
no/100 Dollars ($50,000.00) (less customary deductions and withholds), except as
otherwise specified on Schedule 16.2.

(iii) On or about the day that is five business days immediately prior to the
six (6)-month anniversary of the Closing Date, Lincare shall provide the Company
written notice of those RVP Employees and Location Directors who are entitled to
the additional consideration as set forth in Section 16.2(c)(i) and (ii). The
Company covenants and agrees that, within five (5) business days of Lincare’s
providing such written notice but in no event later than the date the deferred
Purchase Price payment set forth in Section 3.1(b) hereof is payable, the
Company shall make a cash payment to Lincare by wire transfer of immediately
available funds in an amount equal to the total amount to which all RVP
Employees and Location Directors are entitled (including any deductions and
withholds). No amounts shall be payable under Sections 16.2(c)(i) and (ii) to
any RVP Employee or Location Director whose employment with Lincare ceases
before the day that is five business days immediately prior to the six (6)-month
anniversary of the Closing Date, unless Lincare terminates such RVP or Location
Director without cause during such period.

 

-26-



--------------------------------------------------------------------------------

(iv) On or about the day that is five business days immediately prior to the
one(1)-year anniversary of the Closing Date, Lincare shall provide the Company
written notice of those RVP Employees and Location Directors who are entitled to
the additional consideration as set forth in Section 16.2(c)(i) and (ii). The
Company covenants and agrees that, within five (5) business days of Lincare’s
providing such written notice but in no event later than the date the deferred
Purchase Price payment set forth in Section 3.1(c) hereof is payable, the
Company shall make a cash payment to Lincare by wire transfer of immediately
available funds to such account as Lincare shall designate in the written notice
in an amount equal to the total amount to which all RVP Employees and Location
Directors are entitled (including any deductions and withholds). No amounts
shall be payable under this Section 16.2(c)(i) and (ii) to any RVP Employee or
Location Director whose employment with Lincare ceases before the day that is
five business days immediately prior to the one (1)-year anniversary of the
Closing Date, unless Lincare terminates such RVP or Location Director without
cause during such period.

(v) The Company shall be liable for all amounts paid to RVP Employees or
Location Directors under this Section 16.2(c). In addition to its other rights
hereunder (including its right to indemnification pursuant to Article 7 hereof),
Lincare shall have the right to deduct any such payments from Lincare’s payment
obligations under this Agreement in accordance with Section 7.2 hereof.

16.3 Retention Agreements.

(a) As a condition precedent to the Closing, certain individuals identified in
Schedule 16.3 hereof shall execute agreements, which shall provide among other
things an agreement by Lincare to pay such individuals a retention bonus as more
fully described in and subject to Section 16.3(b) hereof.

(b) For each of the individuals identified in Schedule 16.3 whose employment
with Lincare or its affiliates continues uninterrupted from the Closing Date
until at least the day that is five business days immediately prior to the one
(1)-year anniversary of the Closing Date, Lincare shall pay such individual in
accordance with Schedule 16.3 hereof (less customary deductions and withholds)
on Lincare’s then next regular employee compensation payment date.
Notwithstanding anything in the foregoing to the contrary, the parties hereto
understand and agree that, if Lincare terminates any such individual without
cause prior to the day that is five business days immediately prior to the one
(1)-year anniversary of the Closing Date, such individual shall be entitled to
receive the above-referenced payment (less customary deductions and withholds).

(c) The Company covenants and agrees that, within five (5) business days of
Lincare’s providing such written notice but in no event later than the date the
deferred Purchase Price payment set forth in Section 3.1(c) hereof is payable,
the Company shall make a cash payment to Lincare by wire transfer of immediately
available funds in an amount equal to the total amount to which all such
individuals as described above are entitled. No amounts shall be payable under
this Section 16.3 to any individual whose employment with Lincare ceases before
the day that is five business days immediately prior to the one (1)-year
anniversary of the Closing Date, unless Lincare terminates any such individual
without cause during such period.

(d) The Company shall be liable for all amounts paid under this Section 16.3
(including customary deductions and withholds). In addition to its other rights
hereunder (including its right to indemnification pursuant to Article 7 hereof),
Lincare shall have the right to deduct any such payments from Lincare’s payment
obligations under this Agreement in accordance with Section 7.2 hereof.

Article 17 – MISCELLANEOUS

17.1 Entire Agreement. The terms and conditions of this Agreement (including the
exhibits and schedules hereto) constitute the entire agreement among the parties
with respect to the subject matter hereof and supersede any prior
understandings, agreements or representations by or between the parties, written
or oral. There are no understandings, representations or warranties of any kind
whatsoever, except as expressly set forth herein. The exhibits and schedules
attached to this Agreement constitute an integral part hereof for all purposes,
including, without limitation, the construction and interpretation of the
respective rights and obligations of the parties hereto.

17.2 Amendment. No amendment or modification of this Agreement or waiver of the
terms or conditions hereof shall be binding upon any party unless approved in
writing by, such party or by an authorized representative of such party.

17.3 Non-Waiver. The failure of any party hereto to enforce at any time any of
the provisions of this Agreement shall not be construed to be a waiver of any
such provisions, nor in any way affect the validity of this Agreement or any
part hereof or the right of any party thereafter to enforce any such provisions.
No waiver of any breach of this Agreement shall be deemed a waiver of any other
or subsequent breach, whether of the same provision or otherwise.

 

-27-



--------------------------------------------------------------------------------

17.4 Assignment. This Agreement shall inure to the benefit of and be binding on
the parties hereto and their respective successors, assigns, legal
representatives and heirs. This Agreement shall not be assigned by any party
without the prior written consent of the other parties. Any attempted assignment
without such consent shall be void. Notwithstanding anything to the contrary
contained in the foregoing, Lincare shall have the right at any time, and from
time to time, to assign this Agreement to its parent or any affiliate or
subsidiary or any successor to its business, without the consent of the other
parties to this Agreement; provided that, notwithstanding any such assignment by
Lincare, Lincare shall remain primarily liable for the payment and performance
of its obligations under this Agreement.

17.5 No Third Party Beneficiaries. This Agreement is intended for the sole and
exclusive benefit of the parties hereto, and no third party or person is
intended as a third party beneficiary of this Agreement or any part hereof in
any respect (including, but not limited to, any employee of Company) and no
third party or person shall obtain any rights, claims, benefits or privileges
under or by virtue of this Agreement whatsoever.

17.6 Construction. This Agreement has been negotiated at arm’s length among the
parties, and each of the parties has been represented by legal counsel.
Accordingly, each of the parties shall be deemed to have participated in the
preparation of this Agreement and this Agreement shall not be construed more
strictly against one party than the other.

17.7 Counterparts and Facsimile. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become a binding agreement when one or more counterparts have been signed
by each of the parties and delivered to the other parties. Facsimile signatures
shall be deemed original signatures for purposes of the Closing.

17.8 Number. In this Agreement, where applicable, references to the singular
shall include the plural and references to the plural shall include the
singular.

17.9 Gender. In this Agreement, where applicable, references to the male, female
or neuter gender shall include reference to all other such genders where the
context so requires.

17.10 Headings. The subject headings of the articles, Sections and Subsections
of this Agreement are included for purposes of convenience and reference only,
and shall not affect the construction or interpretation of any of its
provisions.

[The balance of this page has been intentionally left blank. The signature page
follows.]

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have duly executed it as of
the day and year first above written.

 

LINCARE INC., a Delaware corporation By:  

/s/ Paul Tripp

  Paul Tripp Its:   Acquisitions Attorney

PEDIATRIC SERVICES OF AMERICA, INC.

d/b/a PSA HEALTHCARE, a Delaware corporation

By:  

/s/ Daniel J. Kohl

  Daniel J. Kohl Its:   President and CEO

PEDIATRIC SERVICES OF AMERICA, INC.,

a Georgia corporation

By:  

/s/ Daniel J. Kohl

  Daniel J. Kohl Its:   President and CEO PSA CAPITAL CORPORATION, a Delaware
corporation By:  

/s/ Daniel J. Kohl

  Daniel J. Kohl Its:   President

 

-29-